--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made as of the 16th day of March, 2016 (the
“Effective Date”), between WHITE MOUNTAIN TITANIUM CORPORATION, a Nevada
corporation, (the “Borrower”) and Sociedad Contractual Minera White Mountain
Titanium, a Chilean stock company and wholly-owned subsidiary of Barrower (“SCM
Subsidiary”), and NEXO WMTM Holdings, LLC, a Delaware limited liability company
(“Lender”). Certain capitalized terms used in this Agreement are defined in
Section 9 of this Agreement.

R E C I T A L S

WHEREAS, Borrower is a mineral exploration company engaged in the search for
mineral deposits or reserves which could be economically and legally extracted
or recovered from mining concessions designated as the Borrower’s Cerro Blanco
Project located in the Atacama region (Region III) of northern Chile, which
concessions are held by SCM Subsidiary;

WHEREAS, Borrower has requested that Lender make a loan to Borrower to be used
primarily to develop the Cerro Blanco Project as described in this Agreement,
and Lender is willing to loan such amount to Borrower subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, the Parties hereto agree as follows:

1.      LOAN TRANSACTION.

a.      Amount. Lender agrees, on the terms and conditions of this Agreement, to
make an unsecured loan (the “Loan”) to Borrower in the principal amount of Two
Million and No/100 Dollars ($2,000,000.00), to be disbursed to Borrower as
described in Section 1(e), below.

b.      Purpose. The proceeds of the Loan shall be used exclusively for those
purposes set forth in the budget in Exhibit A attached hereto (the “Use of
Proceeds Budget”).

c.      Note. The Loan shall be evidenced by, and payable in accordance with, a
single 7% Senior Convertible Promissory Note (the “Note”) in form attached
hereto as Exhibit B and dated as of the date of this Agreement. The Note shall
bear simple interest on the unpaid principal amount thereof until such principal
amount shall be paid in full, at 7% per annum. The Note is convertible into
preferred shares of the Borrower’s Series A Preferred Stock (the “Series A
Shares”) created under the Certificate of Designations attached hereto as
Exhibit C (the “Series A Certificate of Designations”). The Series A Shares are
convertible into Common Stock at the rate and under the terms established under
the Series A Certificate of Designations. The Note shall be guaranteed by SCM
Subsidiary as provided in the Note.

d.      Term. The term of the Loan shall be for a period of two years from the
Effective Date, unless renewed or extended by the Parties by mutual agreement in
writing.

e.      Disbursements of the Loan Proceeds. On the Effective Date, and subject
to the terms and conditions under this Agreement, Lender shall disburse Two
Million and No/100 Dollars ($2,000,000.00) to Borrower (the “Disbursement”) to
be used as described in Exhibit A attached hereto. The Disbursement shall be
deposited by bank wire transfer into the account of the Borrower in accordance
with bank wiring instructions furnished to the Lender at least 48 hours prior to
the Disbursement.

--------------------------------------------------------------------------------

f.      Warrants to Purchase Common Stock. Contemporaneous with the
Disbursement, and as additional consideration for the Loan, the Borrower shall
issue to the Lender warrants to purchase up to 8,333,333 shares of common stock
of the Borrower (the “Warrant Shares”) evidenced by a single warrant agreement
(the “Warrant”) in form attached hereto as Exhibit D. The Warrant shall have a
term of three years and shall be exercisable at $0.30 per share.

g.      Preferred Shares. Also contemporaneous with the Disbursement, and as
additional consideration for the Loan which is not precluded by the Borrower’s
Bylaws nor Articles of Incorporation, the Borrower shall issue to the Lender 100
Series A Shares evidenced by a single stock certificate representing the 100
Series A Shares. The Borrower shall not issue any additional Series A Shares
except upon conversion of the Note as provided therein. Contemporaneous with the
Disbursement, the Parties shall enter into the Registration Rights Agreement for
registration of the shares of Common Stock issuable upon conversion of the
Series A Shares as provided in the form of the Registration Rights Agreement
attached hereto as Exhibit E.

h.      Default Protection. Pursuant to the terms outlined therein, the Borrower
agrees to Confession of Judgment provisions for narrow and limited reasons known
as the Stipulated Reasons of Judgment as shown in Exhibit B (a “Default
Protection”). In the event that Borrower is for any reason unable to repay the
Loan, SCM Subsidiary hereby agrees to repay any remaining amount of the Loan.

i.      Assignment of Development Rights of Cerro Blanco Desalination Plant.
Contemporaneous with the Disbursement, the Parties shall enter into an agreement
for the construction and operation of a desalination plant as provided in the
Development Assignment attached hereto as Exhibit F (the “Development
Assignment”).

j.      Appointment of Chairman. Contemporaneous with the Disbursement, Borrower
shall appoint Andrew Sloop as nonexecutive chairman of the Board of Directors.

2.      CONDITIONS PRECEDENT TO DISBURSEMENT. Lender’s obligation to make the
Disbursement shall be subject to the fulfillment to Lender’s satisfaction of all
of the conditions set forth in this Agreement and the other Loan Documents.
Borrower understands and agrees that each of the conditions set forth in this
section is for the sole benefit of Lender.

a.      Loan Documents. Borrower shall have provided to Lender in form
satisfactory to Lender and its legal counsel (a) each and every Loan Document,
duly and validly executed by Borrower; and (d) any other documents required
under this Agreement or by Lender or its counsel.

b.      Borrower Authorizations. Borrower shall have provided Lender copies of
the resolutions of the Borrower’s Board of Directors (the “Board”) authorizing,
approving and ratifying this Agreement and the other Loan Documents and the
transactions contemplated herein and therein, as applicable, duly adopted by the
Board, together with a certificate of an authorized officer of Borrower, dated
the date hereof, stating that each such copy is a true and correct copy of
resolutions duly adopted at a meeting, or by action taken on written consent, of
the Board and that such resolutions have not been modified, amended, rescinded
or revoked in any respect and are in full force and effect as of the date
hereof.

c.      Classification of Directors. Prior to the Disbursement, the Borrower
shall have provided to the Lender proof of an amendment to the Borrower’s Bylaws
to provide for election of directors by the holders of the Series A Preferred
Shares in accordance with the terms of the Certificate of Designations.

2

--------------------------------------------------------------------------------

d.      Other. Borrower shall have provided Lender all such other documents or
items reasonably requested by Lender or its counsel.

3.      REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into
this Agreement and to make the Loan, Borrower represents and warrants to Lender
as follows (which representations and warranties shall survive the delivery of
the Loan Documents and the making of the Loan contemplated hereby):

a.      Organization. Each of the Borrower and the SCM Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted. The Borrower has delivered to the Lender true,
correct and complete copies of the Articles of Incorporation and Bylaws and
other organizational documents, as currently in effect, of the Borrower and the
SCM Subsidiary, each as amended to date.

b.      Issuance of Securities. The equity securities issuable under this
Agreement are duly authorized and, when issued and paid for in accordance with
the Loan Documents, will be free and clear from all Encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or similar
rights of stockholders. The Series A Shares shall be entitled to all the rights
and preferences set forth in the Certificate of Designations. As of the
Effective Date, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals 130% of the number of shares
of Common Stock issuable upon conversion of the Preferred Shares and issuable
upon exercise of the Warrants. Upon exercise and issuance in accordance with the
Warrants, the Warrant Shares shall be validly issued, fully paid and
nonassessable and free from all Encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. Upon conversion of the Preferred Shares and the issuance of shares of
Common Stock in accordance with the Certificate of Designations, the shares of
Common Stock shall be validly issued, fully paid and nonassessable and free from
all Encumbrances with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. As of the Effective
Date, the Certificate of Designations shall have been filed with the Secretary
of State of the State of Nevada and shall be in full force and effect,
enforceable against the Borrower in accordance with its terms and shall not have
been amended.

c.      Authorization; Validity of Agreement. The Borrower has the requisite
power and authority to execute, deliver and perform this Agreement and each of
the other Loan Documents to be executed and delivered by the Borrower pursuant
to this Agreement, and to assume and perform any obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
Each of this Agreement and the other Loan Documents to be executed and delivered
by the Borrower pursuant to this Agreement have been duly authorized, executed
and delivered by the Borrower and are valid and binding obligations of the
Borrower, enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or other laws from
time to time in effect which affect creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Borrower has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or similar law nor does Borrower have any Knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or similar
proceedings.

d.      SEC Reports; Financial Statements. Borrower has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, or on a voluntary basis as though such documents had
been required to be filed under these provisions, for the two years preceding
the date hereof (or such shorter period as the Borrower was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The consolidated financial statements of
Borrower included in the SEC Reports (the “Financial Statements”) comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
The Financial Statements have been prepared in accordance with GAAP (except (i)
as may be otherwise indicated in the Financial Statements or the notes thereto,
or (ii) in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of Borrower on a consolidated
basis as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

3

--------------------------------------------------------------------------------

e.      Liabilities. There are no material liabilities of Borrower, whether
accrued, absolute, contingent or otherwise, which arose or relate to any
transaction of Borrower or any Subsidiary, their agents or servants occurring
prior to the period covered by the Financial Statements which are not disclosed
by or reflected in the Financial Statements. To the Knowledge of Borrower, there
are no circumstances, conditions, happenings, events or arrangements,
contractual or otherwise, which may hereafter give rise to liabilities, except
in the normal course of business of Borrower and its Subsidiaries.

f.      Material Changes; Undisclosed Events, Liabilities or Developments. Since
the period covered by the Financial Statements, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected,
individually or in the aggregate, to result in or cause a Material Adverse
Effect, (ii) Borrower has not incurred any liabilities (contingent or otherwise)
other than trade payables and accrued expenses incurred in the ordinary course
of business consistent with past practice, (iii) Borrower has not altered its
method of accounting, (iv) Borrower has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) Borrower has not issued any equity securities to any officer,
director or Affiliate. Except for the transactions contemplated by the Loan
Documents, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to Borrower, any Subsidiary, or their business, prospects, properties,
operations, assets or financial condition that would result in or cause a
Material Adverse Effect.

g.      Taxes. All federal, state, foreign, county, and local income,
withholding, profits, franchise, occupation, property, sales, use, gross
receipts and other taxes (including any interest or penalties relating thereto)
and assessments which are due and payable have been duly reported, fully paid
and discharged as reported by Borrower, and there are no unpaid taxes which are,
or could become a Lien on the properties and assets of Borrower, except as
provided for in the Financial Statements, or have been incurred in the normal
course of business of Borrower and its Subsidiaries since that date. All tax
returns of any kind required to be filed have been filed and the taxes paid.
There are no disputes as to taxes of any nature payable by Borrower or its
Subsidiaries.

h.      Environmental Laws. Each of Borrower and the SCM Subsidiary (i) is in
compliance with any and all Environmental Laws; (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its business; and (iii) is in compliance with all terms and
conditions of any such permit, license or approval, including the EIS, where, in
each of the three foregoing cases, the failure to so comply would have or cause,
individually or in the aggregate, a Material Adverse Effect.

4

--------------------------------------------------------------------------------

i.      Compliance. Neither Borrower nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by Borrower or
any Subsidiary under), nor has Borrower or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it or he
is a party or by which it or he or any of their properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
is or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
mortgage industry, except in each case as could not have or reasonably be
expected to result in or cause a Material Adverse Effect.

j.      Insurance. Each of Borrower and the Subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Borrower or a
Subsidiary, as applicable, is engaged. Neither Borrower nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

k.      Litigation. There are no actions, suits, arbitrations, regulatory
proceedings or other litigation, proceedings or governmental investigations
pending or, to the Knowledge of Borrower or any Subsidiary, threatened against
Borrower or any Subsidiary or any of their officers or directors in their
capacity as such, or any of their properties or businesses, and Borrower has no
Knowledge of any facts or circumstances which may reasonably be likely to give
rise to any of the foregoing. Neither Borrower nor any Subsidiary is subject to
any order, judgment, decree, injunction, stipulation or consent order of or with
any court or other Governmental Authority. Neither Borrower nor any Subsidiary
has entered into any agreement to settle or compromise any proceeding pending or
threatened in writing against it which has involved any obligation for which
either Borrower or any Subsidiary or their properties or business has any
continuing obligation. There are no claims, actions, suits, proceedings, or
investigations pending or, to the Knowledge of Borrower, threatened by or
against either Borrower or any Subsidiary with respect to this Agreement or the
other Loan Documents, or in connection with the transactions contemplated hereby
or thereby, and Borrower has no reason to believe there is a valid basis for any
such claim, action, suit, proceeding or investigation.

l.      Labor Relations. No material labor dispute exists or, to the knowledge
of Borrower, is imminent with respect to any of the employees of Borrower or any
Subsidiary, which could reasonably be expected to result in or cause a Material
Adverse Effect. None of Borrower or any Subsidiary’s employees is a member of a
union that relates to such employee’s relationship with Borrower or a
Subsidiary, and neither Borrower nor any Subsidiary is a party to a collective
bargaining agreement, and Borrower reasonably believes that their relationship
with their employees is good. No executive officer, to the Knowledge of
Borrower, is, or is now expected to be, in violation of any material term of any
employment or consulting contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment or engagement of each such executive officer does not
subject either Borrower or any Subsidiary to any liability with respect to any
of the foregoing matters. Each of Borrower and the Subsidiaries is in material
compliance with all U.S. federal, state, and local laws, all applicable foreign
laws, and all U.S. and foreign regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have or cause a Material Adverse Effect.

5

--------------------------------------------------------------------------------

m.      Material Contracts. Excepting the Loan Documents, the SEC Reports set
forth true, complete and correct lists of every Material Contract currently in
effect to which the Borrower or any of the Subsidiaries is a party. Each of the
Material Contracts is in full force and effect and there is not now and there
has not been claimed or alleged by any Person with respect to any of the
Material Contracts, any existing default, or event that with notice or lapse of
time or both would constitute a default or event of default, on the part of the
Borrower or any of the Subsidiaries or on the part of any other party thereto;
no consent from, or notice to, any Governmental Authority or other Person is
required in order to maintain in full force and effect any of the Material
Contracts, other than such consents that have been obtained and are in full
force and effect.

n.      Regulatory Permits. Borrower and SCM Subsidiary possess all
certificates, authorizations and Permits issued by the appropriate federal,
state, local or foreign regulatory authorities, including the EIS, necessary to
conduct its business as described in the SEC Reports, except where the failure
to possess such Permits could not reasonably be expected to result in or cause a
Material Adverse Effect (“Material Permits”), and neither Borrower nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

o.      Title to Assets. Each of Borrower and the Subsidiaries has good and
marketable title in fee simple to all real property owned by it and good and
marketable title in all personal property owned by it that is material to the
business of Borrower or any Subsidiary, as applicable, in each case free and
clear of all Liens, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by such entity and Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by either Borrower
or any Subsidiary are held by it under valid, subsisting and enforceable leases
with which such entity is in compliance.

p.      Mining Interests. The Borrower, though SCM Subsidiary, holds Good and
Defensible Title to the Cerro Blanco Project. Neither the Borrower nor SCM
Subsidiary is in material breach or default (and no situation exists which with
the passing of time or giving of notice would give rise to such a breach or
default) of SCM Subsidiary’s obligations under any of the Cerro Blanco Basic
Documents, and no breach or default by any other party to any Cerro Blanco Basic
Document (or situation which with the passage of time or giving of notice would
give rise to such a breach or default) exists, to the extent such breach or
default (whether by SCM Subsidiary or another party to any Cerro Blanco Basic
Document) could adversely affect any of the interests of SCM Subsidiary in and
to the Cerro Blanco Project. All conditions necessary to maintain the Cerro
Blanco Basic Documents in force have been duly performed. To the Knowledge of
Borrower, no delinquent unpaid bills or past due charges exist for any labor and
materials incurred by or on behalf of the Borrower or SCM Subsidiary related to
the exploration, development or operation of the Cerro Blanco Project. No suit,
action or proceeding (including, without limitation, tax or environmental
demands proceedings) is pending or threatened, which might result in material
impairment or loss of title to any of the interests in the Cerro Blanco Project
or the material value thereof.

q.      Survival of Representations and Warranties. Borrower understands and
agrees that Lender, without independent investigation, is relying upon the above
representations and warranties in making the Loan to Borrower. Borrower further
agrees that the foregoing representations and warranties shall be continuing in
nature and shall remain in full force and effect in all material respects so
long as the Note remains outstanding.

6

--------------------------------------------------------------------------------

4.      REPRESENTATIONS AND WARRANTIES OF LENDER. In order to induce Borrower to
enter into this Agreement and to issue the Note, the Warrant, and the Series A
Shares concurrent with the Distribution, Lender represents and warrants to
Borrower as follows (which representations and warranties shall survive the
delivery of the documents mentioned herein and the making of the Loan
contemplated hereby):

a.      Organization; Authority. The Lender is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership or other applicable
power and authority to enter into and to consummate the transactions
contemplated by the Loan Documents and otherwise to carry out its obligations
hereunder and thereunder. This Agreement has been duly executed and delivered by
the Lender and constitutes the valid and binding obligation of the Lender,
enforceable against it in accordance with its terms.

b.      Accredited Investor. The Lender is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated by the SEC under the Securities Act.

c.      Restricted Securities. The Lender understands that none of the
Securities has been registered pursuant to the Securities Act, or any state
securities act, and thus are “restricted securities” as defined in Rule 144
promulgated by the SEC under the Securities Act. Accordingly, the undersigned
hereby acknowledges that it is prepared to hold the Securities for an indefinite
period.

d.      Investment Purpose. The Lender acknowledges that the Note, the Warrant,
and the Series A Shares are being purchased for its own account, for investment,
and not with the present view towards the distribution, assignment, or resale to
others or fractionalization in whole or in part.

e.      Limitations on Resale; Restrictive Legend. The Lender acknowledges that
it will not sell, assign, hypothecate, or otherwise transfer any rights to, or
any interest in, the Securities except (i) pursuant to an effective registration
statement under the Securities Act, or (ii) in any other transaction which, in
the opinion of counsel acceptable to the Borrower, is exempt from registration
under the Securities Act, or the rules and regulations of the SEC thereunder.
The Lender also acknowledges that an appropriate legend will be placed upon each
of the documents or certificates representing the Securities stating that they
have not been registered under the Securities Act and setting forth or referring
to the restrictions on transferability and sale thereof.

f.      Information. The Lender has been furnished (i) with all requested
materials relating to the business, finances, and operations of the Borrower;
(ii) with information deemed material to making an informed investment decision;
and (iii) with additional requested information necessary to verify the accuracy
of any documents furnished to the undersigned by the Borrower. Representatives
of the Lender have been afforded the opportunity to ask questions of the
Borrower and its management and to receive answers concerning the terms and
conditions of this transaction.

g.      Documents. Representatives of the Lender have received or had access to
following documents: (i) the Borrower’s annual report on Form 10-K for the year
ended December 31, 2014 (the “Annual Report”); (ii) the Borrower’s quarterly
reports on Form 10-Q for each of the quarters following the date of the Annual
Report; (iii) the Borrower’s reports on form 8-K filed with the SEC since the
filing of the Annual Report; and (iv) each and every other filing made by the
Borrower with the SEC since the Annual Report. Such persons have relied upon the
information contained therein and have not been furnished any other documents,
literature, memorandum, or prospectus.

7

--------------------------------------------------------------------------------

h.      Knowledge and Experience in Business and Financial Matters. The parties
representing the Lender in this transaction have such knowledge and experience
in business and financial matters that they are capable of evaluating the risks
of the prospective investment in the Borrower, and the financial capacity of the
Borrower is of such proportion that the total amount of the Loan to the Borrower
would not be material when compared with its total financial capacity.

5.      AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that,
while this Agreement is in effect, Borrower will, for itself and on behalf of
the Subsidiaries:

a.      Change in Financial Condition/Litigation. Promptly inform Lender in
writing of (a) all material adverse changes in Borrower’s financial condition,
and (b) all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower which could
materially and adversely affect its financial condition.

b.      Financial Records. Maintain its books and records in accordance with
GAAP, applied on a consistent basis.

c.      Additional Information. Furnish such true and accurate additional
information and copies of statements, financial statements, lists of assets and
liabilities, agings of receivables and payables, inventory schedules, budgets,
notices of any claims or lawsuits concerning Borrower’s business operations
(including but not limited to claims of materialmen or subcontractors),
forecasts, tax returns, and other reports with respect to Borrower’s financial
condition and business operations as Lender may reasonably request from time to
time.

d.      Insurance. Maintain reasonable insurance coverage on the Cerro Blanco
Project in accordance with past practices or as reasonably necessary in the
future to protect the value of the Cerro Blanco Project.

e.      Other Agreements. Comply with all terms and conditions of all Material
Contracts whether now or hereafter existing, between Borrower and any other
party and notify Lender immediately in writing of any default in connection with
any other such agreements.

f.      Loan Proceeds. Use all Loan proceeds as set forth in the Use of Proceeds
Budget, unless specifically consented to the contrary by Lender in writing.

g.      Taxes, Charges and Liens. Provided it does not give rise of an Event of
Default hereunder, pay and discharge prior to delinquency all of Borrower and
each Subsidiary’s indebtedness and obligations, including without limitation all
assessments, taxes, governmental charges, levies and liens, of every kind and
nature, imposed upon Borrower, any Subsidiary, or their properties, income, or
profits, prior to the date on which penalties would attach, and all lawful
claims that, if unpaid, might become a lien or charge upon any of Borrower or
any Subsidiary’s properties, income, or profits; provided however, Borrower will
not be required to pay and discharge any such assessment, tax, charge, levy,
lien or claim so long as (i) the legality of the same shall be contested in good
faith by appropriate proceedings, and (ii) Borrower shall have established on
its books adequate reserves with respect to such contested assessment, tax,
charge, levy, lien, or claim in accordance with generally accepted accounting
practices.

8

--------------------------------------------------------------------------------

h.      Performance. Perform and comply with all terms, conditions, and
provisions set forth in this Agreement and in the other Loan Documents in a
timely manner, and promptly notify Lender if Borrower learns of the occurrence
of any event which constitutes an Event of Default under this Agreement or under
any of the Loan Documents.

6.      NEGATIVE COVENANTS. Borrower and SCM Subsidiary covenant and agree with
Lender that while the Note remains outstanding, Borrower and SCM Subsidiary
shall not, and shall not permit any Subsidiary within any jurisdiction to engage
in the following actions, without the prior written consent of Lender:

a.      Limitations on Liens. Incur, create, assume or permit to exist any
mortgage, pledge, security interest, encumbrance, lien or charge of any kind
upon any of their real or personal property (including any concessions held by
SCM Subsidiary in Chile) now owned or hereafter acquired, or assets of any
character, except Permitted Liens. For purposes of this Agreement, “Permitted
Liens” shall be limited to and mean the following: (i) liens for taxes,
assessments, or similar charges either not yet due or being contested in good
faith; and (ii) liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent.

b.      Limitation on Indebtedness. Create, incur, assume or suffer to exist any
debt (i) senior to the debt evidenced by the Note, except as evidence of a
Permitted Lien nor (ii) any debt, including junior debt which contains any
Default Protection involving SCM shares or substantively similar Default
Protection connected to the SCM Subsidiary.

c.      Limitation on Preferred Stock. Issue or create any series of Preferred
Stock equal to or superior to the rights of the Series A Shares issued or
issuable to Borrower.

d.      Continuity of Operations. Cease to maintain continuity of present
operations, its current management and ownership, and its current form of
existence, or transfer or sell any interest in Borrower or SCM Subsidiary to any
other person.

e.      Transfer of Property. Sell, transfer, assign, pledge, hypothecate or
encumber any interest in the SCM Shares or the Cerro Blanco Project without the
prior written consent of Lender.

f.      Sale or Transfer of Interests in SCM Subsidiary. Permit the sale,
issuance, or transfer of any ownership or voting interest in SCM Subsidiary.

g.      Guaranty Obligations. Assume, guarantee, endorse or otherwise be or
become directly or contingently liable for obligations of any person.

h.      Loans to Principals. Make any loans or advances to its owners or
management.

i.      Limitation on Dividends. Pay or declare any dividends or other
distributions to its shareholders.

j.      Transactions with Affiliates. Enter into any transaction, including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of business of Borrower or the
Subsidiaries, as applicable, and upon fair and reasonable terms no less
favorable to Borrower or any Subsidiary, as applicable, than such party would
obtain in a comparable arm’s length transaction with a person not an affiliate.
All indebtedness of Borrower owed to any affiliate shall be made subordinate to
the indebtedness under or pursuant to this Agreement in accordance with
subordination agreements in form satisfactory to Lender.

9

--------------------------------------------------------------------------------

7.      EVENTS OF DEFAULT. Each of the following shall constitute an “Event of
Default” under this Agreement:

a.      Non-Payment of Principal or Interest. Borrower failing to make the
required principal or interest payments under the Note within 30 days of
becoming due.

b.      Breach of Condition, Etc. Borrower or SCM Subsidiary violating any other
material term, condition, or representation contained in this Agreement or any
other Loan Document and, absent any other cure period expressly provided in the
Loan Documents, such violation continues 30 days after notice from Lender.

c.      Other Defaults. The failure on the part of Borrower to pay any other
material indebtedness now or hereafter owed by Borrower to Lender, or to keep
and perform all of Borrower’s covenants and agreements made in connection with
such other indebtedness, after all applicable notice and cure periods set forth
in written documents relating to such other indebtedness

d.      Default in Favor of Third Parties. Should Borrower default under any
loan, lease, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any party other than Lender that
continues beyond any applicable notice and cure period and that may materially
and adversely affect any of Borrower’s property, including the shares of SCM
Subsidiary, or Borrower’s ability to repay the Loan or perform its obligations
under this Agreement or any of the other Loan Documents.

e.      False Statements. Should any warranty, representation or statement made
or furnished to Lender by or on behalf of Borrower or SCM Subsidiary under this
Agreement or any of the other Loan Documents be false or misleading in any
material respect at the time made or furnished, or become false or misleading in
any material respect at any time thereafter.

f.      Insolvency. The insolvency of Borrower, the appointment of a receiver
for any part of Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, a majority vote of the Borrower’s Board
of Directors to file for bankruptcy, or the commencement of any proceeding under
any bankruptcy or insolvency laws by or against Borrower; provided, however, in
the case of a default occasioned by an involuntary bankruptcy, insolvency or
receivership proceeding against Borrower, Borrower shall have 45 days within
which to obtain a dismissal thereof. In the event of a majority vote of the
Borrower’s Board of Directors to file any type of petition for bankruptcy, the
Borrower shall not have 45 days to obtain a dismissal; rather the majority vote
by its Board of Directors shall constitute an incurable Event of Default
allowing Lender to have the absolute right and sole discretion to immediately
take any of the actions set forth in Section 8.

g.      Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Borrower or SCM Subsidiary or by any
governmental agency.

h.      Material Adverse Effect or Material Uninsured Loss. The occurrence of
any Material Adverse Effect in (i) the validity, performance or enforceability
of any Loan Document, (ii) the legality, financial condition, business,
operations, properties, prospects, or profits of Borrower, or (iii) the ability
of Borrower to fulfill its obligations under the Loan Documents or any Material
Contract to which it is a party.

10

--------------------------------------------------------------------------------

i.      Judgments. The entry of a judgment or the issuance of a warrant of
attachment, execution or similar process against Borrower or any of its assets
in excess of $50,000 which shall not be dismissed, discharged, stayed pending
appeal or bonded within 30 days after entry and, if bonded, such bond (or
replacement bond) shall not continue in effect at all times until such judgment
is dismissed or discharged.

j.      Adverse Change. A material adverse change occurs in Borrower’s financial
condition, which causes Lender reasonably to believe that the prospect of
payment or performance under this Agreement is impaired.

k.      Conflicts Among Loan Documents. In the event of any conflict between the
Events of Default denoted in this Agreement and any other of the Loan Documents,
the appropriate and applicable provision of this Agreement or the Loan Documents
inuring to the greatest benefit of Lender shall be deemed to apply in such
circumstance. Further, no notice or cure period referenced in this Agreement
shall be used to extend any notice or cure period granted in any other Loan
Document, nor shall any notice or cure period granted in this Agreement be in
addition to any notice or cure period granted in any other Loan Document.

l.      Subsidiary Defaults. The occurrence of any of the foregoing Events of
Default, to the extent applicable, with regard to a Subsidiary.

8.      EFFECT OF AN EVENT OF DEFAULT. Upon the occurrence of an Event of
Default, or an event which, with the passage of time or notice or both, would
constitute a default or Event of Default under any of the Loan Documents, in
addition to, and not in limitation of the other remedies provided by law or any
of the Loan Documents, Lender (either itself, or through any representative
designated by it) shall have the absolute right at its option and election and
in its sole discretion to take any of the following actions at the same or
different times:

a.      Cancellation. Cancel this Agreement by written notice to Borrower.

b.      Specific Performance. Institute appropriate proceedings to enforce
specific performance of the terms and conditions of this Agreement.

c.      Acceleration. Accelerate maturity of the Note and demand payment of the
principal sums due thereunder, with interest, advances, costs, and reasonable
attorneys’ fees, and in default of said payment or any part thereof, to enforce
collection of such payment by appropriate action provided for hereunder and/or
in any of the other Loan Documents in any court of competent jurisdiction.

d.      Other Remedies. Lender shall have all the rights and remedies provided
in the Loan Documents or available at law, in equity, or otherwise. Lender shall
be privileged and shall have the absolute right to resort to any one, or more,
or all, of said remedies, neither to the limited exclusion of the other. Except
as may be prohibited by applicable law, all of Lender’s rights and remedies
shall be cumulative and may be exercised singularly or concurrently. Election by
Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
an election to make expenditures or to take action to perform an obligation of
Borrower shall not affect Lender’s right to declare a default and to exercise
its rights and remedies.

11

--------------------------------------------------------------------------------

e.      Desalination Development Protection. Upon the Event of Default, Borrower
agrees to perform the following measures to protect the Developer (as defined in
Exhibit F):

  i.

Term Extension: Extend Term (as defined in Exhibit F) of the Development
Assignment from four (4) years to eight (8) years;

        ii.

Project Entity: As defined in Exhibit F, Borrower agrees it will forfeit any
White Mountain Equity unless and until the Confession of Judgment is completely
satisfied and has been paid in full;

        iii.

EIS Modification: Borrower and SCM Subsidiary shall add the Developer as a party
to the EIS; and

        iv.

SCM Subsidiary: Borrower and SCM Subsidiary (i) shall add the Developer as a
director and or manager (or their collectively equivalent under Chilean law) to
the SCM Subsidiary; and (ii) affirmatively agrees to the additional negative
covenant of the SCM Subsidiary being precluded from signing any material
contract without prior Developer (as defined in Exhibit F) consent.

9.      CERTAIN DEFINITIONS.

a.      As used herein, the following terms shall have the meanings set forth
below:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Applicable Law” means all Laws, to the extent applicable to any Person.

“Appurtenant Rights” means the Borrower’s, interest in (a) all presently
existing and valid unitization and pooling declarations, agreements, and/or
orders relating to or affecting the Cerro Blanc Project and all rights in the
Cerro Blanco Project; (b) all Fixtures and Equipment located on or used in
connection with the Cerro Blanco Project; (c) all presently existing production
sales contracts, operating, pooling, unitization and other contracts or
agreements which relate to the Cerro Blanco Project; and (d) all permits,
licenses, easements, rights-of-way, rights of use, and similar agreements
pertaining to the Cerro Blanco Project.

“Cerro Blanco Basic Documents” means all of the following documents and
instruments, including those that are recorded and unrecorded, which are
reasonably necessary to the conduct of exploration, mining, or other operations
on the Cerro Blanco Project:

(i)      all material contracts and agreements comprising any part of, or
relating or pertaining to, the mining concessions, including but not limited
contracts by which the mining concessions were acquired;

(ii)      all agreements or arrangements for the sale, transportation, or other
marketing of a material volume of production from the Interests (including calls
on, or other rights to purchase, production, whether or not the same are
currently being exercised), comprising any part of or otherwise relating or
pertaining to the Interests; and

(iii)      all documents and instruments evidencing the EIS.

“Cerro Blanco Project” means the nine natural rutile prospects designated as the
Las Carolinas, La Cantera, Eli, Chascones, Hororio’s Creek, Hippo Ear, Quartz
Creek, Algodon and Bono prospects represented by 44 registered mining
exploitation concessions and 36 exploration concessions held by SMC Subsidiary
and located over an area of approximately 17,041 hectares in in the Atacama
geographic region (Region III) of northern Chile.

12

--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Borrower, par value $0.001 per
share.

“Contract” means any contract, lease, commitment or understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, instrument or
license, whether written or verbal, which is intended or purports to be a
binding and enforceable agreement.

“Encumbrance” means a claim, Lien, charge, tax, right of first refusal,
mortgage, encumbrance, pledge, other security interest of any kind or other
restriction.

“EIS” means the Environmental Impact Statement received by SCM Subsidiary for
the Cerro Blanco Project issued by the relevant Chilean government agencies.

“Environmental Laws” means any relevant national, state or local law or
ordinance or regulation in applicable jurisdictions pertaining to the protection
of human health or the environment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fixtures and Equipment” means the tangible personal property, equipment,
improvements, fixtures, and other personal property and appurtenances.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Good and Defensible Title” means, as to the Cerro Blanco Project, (i) title to
the Cerro Blanco Project by virtue of which the Borrower can successfully defend
against a claim to the contrary made by a third party, and in the exercise of
reasonable judgment and in good faith; and (ii) SCM Subsidiary’s interest in the
Cerro Blanco Project is subject to no liens, encumbrances, obligations or
defects.

“Governmental Authority” means: (a) the government of the United States: (b) the
government of any foreign country; (c) the government of any state or political
subdivision of the government of the United States or the government of any
foreign country; or (d) any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Knowledge” means, as it relates to the Borrower, the actual knowledge of each
member of its Board of Directors and its CEO, in each case upon reasonable
inquiry.

“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree, settlement agreement or governmental requirement
enacted, promulgated, entered into, agreed or imposed by any Governmental
Authority.

“Lien” means any mortgage, lien, charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance upon any of the assets or properties of any Person.

13

--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and the Note, the Certificate of
Designations, the Warrant, the Development Assignment, and such other documents
as to which the Parties may enter into in connection with the transaction set
forth in this Agreement.

“Material” and “materially” except as otherwise specifically defined in this
Agreement, when used in this Agreement refer, with respect to a given Person, to
a level of significance that would have affected any decision of a reasonable
person in that Person’s position regarding whether to enter into this Agreement
or would affect any decision of a reasonable person in that Person’s position
regarding whether to consummate the transactions contemplated by this Agreement.

“Material Contract” means each Contract required to be filed in accordance with
the provisions of Item 601(10) of Regulation S-K promulgated by the SEC.

“*Party” or “Parties” means the Borrower and Lender and their assigns.

“Permit” means a permit, license, registration, certificate of occupancy,
approval or other authorization issued by any Governmental Authority.

“Person” means any corporation, proprietorship, firm, partnership, limited
partnership, trust, association, individual or other entity.

“Material Adverse Effect” means any change or effect that is, or is reasonably
likely to be, materially adverse to the business, assets and liabilities (taken
together), financial condition or operations or results of operations of the
Borrower or its Subsidiaries, taken as a whole; provided, however, that none of
the following shall be deemed (either alone or in combination) to constitute
such a change or effect: (a)(i) any adverse change attributable to the
announcement or pendency of the transactions contemplated by this Agreement; or
(ii) any adverse change attributable to or conditions generally affecting the
world economy or financial markets in general; (b) any act or threat of
terrorism or war anywhere in the world, any armed hostilities or terrorist
activities anywhere in the world, any threat or escalation of armed hostilities
or terrorist activities anywhere in the world or any governmental or other
response or reaction to any of the foregoing; or (c) any action by Borrower or
its Subsidiaries approved or consented to in writing by the Lender.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities” shall mean the Note, the Warrant, the Warrant Shares, the Series A
Shares, and the shares of Common Stock issuable upon conversion of the Series A
Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” or “Subsidiaries” shall means any corporation, partnership, limited
liability company, association or other business entity at least 50% of the
outstanding voting power of which is at the time owned or controlled directly or
indirectly by the Borrower or by one or more of such subsidiary entity.

b.      Other Definitions. In addition to the terms set forth in Section 9(a)
and elsewhere in this Agreement, each of the following terms is defined in the
section set forth opposite such term:

Defined Term Location Agreement Preamble Annual Report §4(g) Borrower Preamble
Development Assignment §1(i) Disbursement §1(e) Effective Date Preamble Event of
Default §7 Financial Statements §3(d) Lender Preamble Loan §1(a) Material
Permits §3(n) Permitted Liens §6(a) SCM Shares §1(h) SCM Subsidiary Preamble SEC
Reports §3(d) Series A Certificate of Designations §1(c) Series A Shares §1(c)
Default Protections §1(h) Use of Proceeds Budget §1(b) Warrant §1(f) Warrant
Shares §1(f)

14

--------------------------------------------------------------------------------

10.      ADDITIONAL STIPULATIONS AND AGREEMENTS OF BORROWER. The following
additional agreements of Borrower and Lender are a part of this Agreement and
pursuant to which Borrower and Lender hereby agrees as follows:

a.      Amendments. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the Party or Parties sought to
be charged or bound by the alteration or amendment.

b.      Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the choice of law principals thereof. The Parties hereto
irrevocably submit to the jurisdiction of the Courts of the State of Utah
located in Salt Lake County and the United States District Court of Utah in any
action arising out of or relating to this Agreement, and hereby irrevocably
agree that all claims in respect of such action may be heard and determined in
such state or federal court. The Parties hereto irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. The Parties further agree, to
the extent permitted by law, that final and unappealable judgment against any of
them in any action or proceeding contemplated above shall be conclusive and may
be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment. To the extent any Party hereto has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parties hereto hereby irrevocably waives such
immunity in respect of its obligations under this Agreement.

c.      Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY
PERTAINING OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY
OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. BORROWER AGREES THAT LENDER MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED AGREEMENT OF BORROWER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY
JURY, AND THAT ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN BORROWER AND LENDER
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY. BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION MAY NOT BE
ORALLY WAIVED AND CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, INCLUDING
LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH DISPUTE OR CONTROVERSY, SEEK TO ENFORCE THE PROVISIONS
OF THIS PARAGRAPH, AND BORROWER ACKNOWLEDGES THAT LENDER HAS, IN PART, BEEN
INDUCED TO MAKE THE EXTENSION OF CREDIT EVIDENCED BY THE NOTE IN RELIANCE ON THE
PROVISIONS OF THIS PARAGRAPH.

15

--------------------------------------------------------------------------------

d.      Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

e.      This Agreement Part of Note. The Note may specifically incorporate this
Agreement by reference and in the event that the Note and/or any of the other
Loan Documents are duly assigned, this Agreement shall be considered assigned in
like manner. In the event of a conflict between any of the provisions of the
Note or any other document evidencing or securing the Loan, and this Agreement,
the provisions of this Agreement shall control unless such other document
results in further or greater protection to Lender, in which case such document
resulting in further or greater protection to Lender shall control.

f.      Exclusiveness. This Agreement and the other Loan Documents are made for
the sole protection of Borrower and Lender, and Lender’s successors and assigns,
and no other party shall have any right of action hereunder.

g.      Broker’s Commissions. Borrower represents and covenants that it does not
know of a broker which was in any way connected with the Loan. Borrower agrees
to indemnify and hold Lender harmless from and against any loss, cost, liability
or expense (including, but not limited to, reasonable attorneys’ fees) incurred
as a result of the enforcement of any claim of a broker’s or finder’s fee
against Lender should these representations prove to be false.

h.      Costs, Fees and Expenses. Each Party to this Agreement shall bear and be
financially responsible for its own costs associated with this Agreement, the
other Loan Documents, and the transactions contemplated hereby and thereby,
including but not limited to: due diligence costs, and legal expenses for the
creation and review of the Definitive Agreements.

i.      Post Judgment Attorney Fees. If the service of an attorney is required
by Lender to enforce a judgment rendered in connection with the Loan, this
Agreement, or any of the other Loan Documents, Lender shall be entitled to its
reasonable attorneys’ fees, legal expenses, and costs and such attorneys’ fees,
legal expenses and costs shall be recoverable together with its Confession of
Judgment. This provision shall be severable from all other provisions of this
Agreement or the other Loan Documents, shall survive any judgment, and shall not
be deemed merged into the judgment.

16

--------------------------------------------------------------------------------

j.      Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given pursuant to this Agreement must be in writing
(including electronic format) and will be deemed by the Parties to have been
received (i) upon delivery in person (including by reputable express courier
service) at the address set forth below; (ii) upon delivery by facsimile (as
verified by a printout showing satisfactory transmission) at the facsimile
number designated below (if sent on a business day during normal business hours
where such notice is to be received and if not, on the first business day
following such delivery where such notice is to be received); (iii) upon
delivery by electronic mail (as verified by a printout showing satisfactory
transmission) at the electronic mail address set forth below (if sent on a
business day during normal business hours where such notice is to be received
and if not, on the first business day following such delivery where such notice
is to be received); or (iv) upon three business days after mailing with the
United States Postal Service if mailed from and to a location within the
continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below. Any Party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other Party in
accordance with this section.

  If to Borrower at: Augusto Leguia 100, Oficina 1401, Las Condes     Santiago,
Chile     Attention: Michael P. Kurtanjek, CEO     Facsimile No.:     Email
Address: mpk@wmtcorp.com         With a copy (which will not     constitute
notice) to: Ronald N. Vance     The Law Office of Ronald N. Vance &    
Associates, P.C.     1656 Reunion Avenue     Suite 250     South Jordan, UT
84095     Facsimile No. (801) 446-8803     Email Address: ron@vancelaw.us      
  If to Lender at: 68 South Main Street, 8th Floor     Salt Lake City, Utah
84101     Attention: Joshua T. Tandy     Facsimile No.:     Email Address:
josh@nexocapitalpartners.com         With a copy (which will not 68 South Main
Street, 8th Floor   constitute notice) to: Salt Lake City, Utah 84101    
Attention: Andrew G. Sloop     Facsimile No.:     Email Address:
andrew@nexocapitalpartners.com

k.      Severability. If a court of competent jurisdiction finds any provision
of this Agreement to be invalid or unenforceable as to any Party, such finding
shall not render that provision invalid or unenforceable as to any other
Persons. If feasible, any such offending provision shall be deemed to be
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

17

--------------------------------------------------------------------------------

l.      Successors and Assigns. All covenants and agreements contained by or on
behalf of Borrower shall bind its successors and assigns and shall inure to the
benefit of Lender, its successors and assigns. Borrower shall not, however, have
the right to assign its rights under this Agreement or any interest therein,
without the prior written consent of Lender.

m.      Entire Agreement. This Agreement constitutes the entire understanding
between the Parties hereto with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements, including Summary of Terms dated March 4, 2016, between the Parties
hereto relating to the subject matter of this Agreement.

n.      Survival. All warranties, representations, and covenants made by
Borrower in this Agreement or in any certificate or other instrument delivered
by Borrower to Lender under this Agreement shall be considered to have been
relied upon by Lender and will survive the making of the Loan and delivery to
Lender of the Loan Documents, regardless of any investigation made by Lender or
on Lender’s behalf.

o.      Time Is of the Essence. Time is of the essence in the performance of
this Agreement and the obligations created hereby.

p.      Waiver. Lender shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Lender. No delay
or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, shall constitute a waiver of any of Lender’s rights or of
any obligations of Borrower as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent in subsequent
instances where such consent is required, and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

q.      Extension or Renewal. Borrower and Lender agree that, by mutual consent
evidenced by a written instrument, this Agreement and the other Loan Documents,
from time to time, may be extended or renewed in whole or in part, and the rate
of interest thereon may be changed, or fees in consideration of loan extensions
imposed, and any related right or security thereby waived, exchanged,
surrendered or otherwise dealt with, and any of the acts mentioned in the Note
may be done, all without affecting the liability (except as set forth therein)
of Borrower and all other obligors, endorsers, and co-makers under this
Agreement, the Note and the other Loan Documents.

r.      Governing Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. All
consents, notices, reports and other written documents to be delivered or
provided by a Party under this Agreement shall be in the English language,
unless otherwise agreed by the receiving Party, and in the event of any conflict
between the provisions of any document and the English language translation
thereof, the terms of the English language translation shall control.

s.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but such counterparts shall, together, constitute one and the same instrument.
This Agreement, the other Loan Agreements, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a photographic, photostatic, facsimile or similar
reproduction of such signed writing using a facsimile machine or e-mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any Party
hereto or to any such agreement or instrument, each other Party hereto or
thereto shall reexecute original forms thereof and deliver them to all other
Parties. No Party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or e-mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail as a defense to the formation or
enforceability of a contract and each such Party forever waives any such
defense.

18

--------------------------------------------------------------------------------

t.      Currency. Unless otherwise stated, all dollars specified in this
Agreement and the other Loan Documents are in U.S. dollars.

u.      Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to any agreement or contract “as amended” shall
mean and be a reference to such agreement or contract as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms. The words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation” or words of similar import, and
all references herein to sections, exhibits and schedules shall be deemed
references to sections, exhibits and schedules of this Agreement, unless the
context shall otherwise require.

v.      Exhibits. Each of the exhibits referenced in this Agreement is annexed
hereto and is incorporated herein by this reference and expressly made a part
hereof. The following exhibits are attached to this Agreement:

Exhibit A Use of Proceeds Budget Exhibit B 7% Senior Convertible Promissory Note
Exhibit C Certificate of Designations for Series A Preferred Stock Exhibit D
Common Stock Purchase Warrant Exhibit E Registration Rights Agreement Exhibit F
Development Assignment

w.      Representation of Counsel. Notwithstanding any rule or maxim of
construction to the contrary, any ambiguity or uncertainty with respect to the
provisions of this Agreement or their interpretation or application shall not be
construed against either Borrower or Lender based upon authorship of any of the
provisions hereof. Borrower and Lender each hereby warrants, represents and
certifies to the other as follows: (a) that the contents of this Agreement and
the other Loan Documents have been completely and carefully read by the
representing Party and counsel for the representing Party; (b) that the
representing Party has been separately represented by counsel and the
representing Party is satisfied with such representation; and (c) that the
representing Party’s counsel has advised the representing Party of, and the
representing Party fully understands, the legal consequences of this Agreement.

19

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

 

20

--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the Effective Date set out above.

LENDER: NEXO WMTM Holdings, LLC         By: /s/ Andrew G. Sloop   Name: Andrew
G. Sloop   Title: Partner             BORROWER: WHITE MOUNTAIN TITANIUM
CORPORATION         By: /s/ Michael P. Kurtanjek   Name: Michael P. Kurtanjek  
Title: Interim Chief Executive Officer             SCM SUBSIDIARY: SOCIEDAD
CONTRACTUAL MINERA WHITE MOUNTAIN TITANIUM         By: /s/ Michael P. .Kurtanjek
  Name: Michael P. Kurtanjek   Title: President

21

--------------------------------------------------------------------------------

EXHIBIT A

Use of Proceeds Budget

[exhibit10-1x22x1.jpg]

--------------------------------------------------------------------------------

EXHIBIT B

7% Senior Convertible Promissory Note

(See Attached)

--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS. IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND REGISTRATION OR QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE BORROWER
THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED PURSUANT TO AN
EXEMPTION UNDER SUCH ACT AND SECURITIES LAWS.

WHITE MOUNTAIN TITANIUM CORPORATION
(A NEVADA CORPORATION)

7% SENIOR CONVERTIBLE PROMISSORY NOTE

USD $2,000,000.00 March 16, 2016

FOR VALUE RECEIVED, WHITE MOUNTAIN TITANIUM CORPORATION, a Nevada corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of NEXO
WMTM HOLDINGS, LLC, a Delaware limited liability company (the “Holder”), the
principal sum of TWO MILLION U.S. Dollars (the “Principal Amount”), together
with accrued and unpaid interest thereon (as provided below).

This Note is made and issued by the Borrower pursuant to the terms of a Loan
Agreement between the Borrower and the Holder dated March 16, 2016 (the “Loan
Agreement”) which is expressly incorporated herein. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Loan
Agreement.

In no event shall any interest charged, collected or reserved under this Note
exceed the maximum rate then permitted by applicable law and if any such payment
is paid by the Borrower, then such excess sum shall be credited by the Holder as
a payment of principal.

AS AN IMPORTANT NOTICE, THIS CONVERTIBLE PROMISSORY NOTE CONTAINS A CONFESSION
OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS THE
BORROWER MAY HAVE AS A DEBTOR AND FURTHER ALLOWS THE LENDER OR ITS SUCCESSOR IN
INTEREST TO OBTAIN A JUDGMENT AGAINST THE BORROWER WITHOUT FURTHER NOTICE.

1.     Interest Rate and Repayment of Principal Amount. The Principal Amount
outstanding under this Note shall accrue interest at the rate of SEVEN PERCENT
(7%) per annum (“Standard Interest Rate”) beginning on March 16, 2016 (“Issuance
Date”). Interest shall be calculated on the basis of a year of 365 days
regardless of the total days the loan is outstanding. The Principal Amount and
all then-accrued and unpaid interest shall be payable two years after the
Issuance Date, on March 16, 2018 (the “Maturity Date”). Following any Event of
Default, the Principal Amount and all then-accrued and unpaid interest shall
immediately begin to accrue interest at the increased rate of TWENTY-FIVE
PERCENT (25%) per annum (“Default Interest Rate”).

2.     Repayment Extension. If any payment of principal or interest shall be due
on a Saturday, Sunday or any other day on which banking institutions in the
State of Utah are required or permitted to be closed, such payment shall be made
on the next succeeding business day and such extension of time shall be included
in computing interest under this Note.

--------------------------------------------------------------------------------

3.     Manner and Application of Payments. All payments due hereunder shall be
paid in lawful money of the United States of America which shall be legal tender
in payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefor shall be
ineffective unless the amount due is actually received by the Holder. Each
payment shall be applied first to the payment of any and all costs, fees and
expenses incurred by or payable to the Holder in connection with the collection
or enforcement of this Note, second to the payment of all unpaid late charges
(if any), third, to the payment of all accrued and unpaid interest hereunder and
fourth, to the payment of the unpaid Principal Amount, or in any other manner
which the Holder may, in its sole discretion, elect from time to time.

4.     Senior Status of Note. So long as this Note remains outstanding, neither
the Borrower nor any subsidiary of the Borrower shall, without the prior written
consent of the Holder, or the Holders holding a majority of the aggregate
outstanding principal amount of this Note, incur or otherwise become liable with
respect to any indebtedness that would rank senior or pari passu to this Note in
order of payment, other than (i) indebtedness in existence on the date hereof,
(ii) secured indebtedness used solely to finance the purchase or lease of assets
(provided that such debt may only be secured by the purchased or leased assets
and not by any other assets of the Borrower), or (iii) indebtedness to trade
creditors in the ordinary course of business.

5.     Conversion.

(a)     Voluntary Conversion. Subject to and in compliance with, the provisions
contained herein, the Holder is entitled, at its option, at any time prior to
the Maturity Date, or in case this Note or some portion hereof shall have been
called for prepayment prior to such date, then, in respect of this Note or such
portion hereof, until and including, but not after, the close of business within
30 days of the date of notice of prepayment, to convert the original principal
amount of this Note (or any portion thereof), together with accrued but unpaid
interest thereon, into fully paid and nonassessable shares (calculated as to
each conversion to the nearest share) of Series A Shares by surrender of this
Note, duly endorsed (if so required by the Borrower) or assigned to the Borrower
or in blank, to “White Mountain Titanium Corporation” at its offices,
accompanied by written notice to the Borrower, in the form set forth below, that
the holder hereof selects to convert this Note or, if less than the entire
principal amount hereof is to be converted, the portion hereof to be converted.
Such conversion shall be effected at the rate of $0.12 per Share. No fractions
of Shares will be issued on conversion.

(b)     Mandatory Conversion. If (i) the Borrower at any time successfully
raises US$8,000,000 through the effectors of the Holder, or otherwise, that are
specifically earmarked for the Qualified Financings Milestones (as defined
below), or (ii) the Borrower and the Holder obtain (A) a legally binding offtake
agreement with a third party for water arising from the Borrower’s desalination
plant for its Cerro Blanco Project which is (B) for an offtake volume and price
that is mutually satisfactory to the parties, then all principal and accrued
interest shall automatically convert into Series A Shares at a conversion price
equal to $0.12 per share upon the completion of the Qualified Financing or
execution of the offtake agreement, whichever first occurs. For purposes of this
Section 5(b), “Qualified Financing Milestones” means the following tasks
occurring during the designated periods:

Year 1: Qualified Financing Milestones: In addition to the monies represented by
this Note, the Borrower shall successfully raise an additional US$2,700,000
which are earmarked and spent effectuating the following:

  • Necessary drilling to update resource statement for issuance of NI 43-101;  
• Appoint reputable engineering firm to oversee bankable feasibility study; and
  • Begin the needed resettlement of families (beginning phases).

2

--------------------------------------------------------------------------------

Year 2: Qualified Financing Milestones: In addition to the monies raised for
completion of Year 1 Qualified Financing Milestones, the Borrower shall
successfully raise an additional US$5,300,000 which are earmarked and spent
effectuating the following:

  • Completion of bank feasibility study;   • Completion of land purchase for
resettlement; and   • Commencement of technical training for project personnel.

6.     Prepayment. This Note is subject to prepayment, in whole or in part, at
any time upon not less than 30 days’ notice at the election of the Borrower.
Prepayment shall be effected by paying the amount equal to the outstanding
principal amount of this Note, plus all interest accrued to the date of
prepayment. During the 30 days following the date of any notice of prepayment,
the holder shall have the right to convert this Note on the terms and conditions
provided for in paragraph 5 above.

7.     Change of Control. In the event that the Borrower enters into a Change in
Control transaction, the Holder will be entitled to immediately demand repayment
of all amounts due and owing on this Note with a premium equal to 25% of all
amounts due and owing. For the purposes of this Note, a “Change in Control”
means the sale of all or substantially all the assets of the Borrower; any
merger, consolidation or acquisition of the Borrower with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of the Borrower in one or more related
transactions.

8.     Remedies.

(a)     Remedies. Upon the occurrence of an Event of Default (as defined in the
Loan Agreement), and without demand or notice of any kind: (i) all outstanding
amounts under this Note (including the outstanding Principal Amount plus any
accrued and unpaid interest less any principal payments previously made) shall
become immediately due and payable; and (ii) the Holder may exercise any and all
rights and remedies available to it at law, in equity or otherwise.

(b)     Remedies Cumulative. Each right, power and remedy of the Holder
hereunder shall be cumulative and concurrent, and the exercise or beginning of
the exercise of any one or more of them shall not preclude the simultaneous or
later exercise by the Holder of any or all such other rights, powers or
remedies. No failure or delay by the Holder to insist upon the strict
performance of any one or more provisions of this Note or to exercise any right,
power or remedy consequent upon a breach thereof or default hereunder shall
constitute a waiver thereof or preclude the Holder from exercising any such
right, power or remedy. By accepting full or partial payment after the due date
of any amount of principal of or interest on this Note, or other amounts payable
on demand, the Holder shall not be deemed to have waived the right either to
require prompt payment when due and payable of all other amounts of principal of
or interest on this Note or other amounts payable on demand, or to exercise any
rights and remedies available to it in order to collect all such other amounts
due and payable under this Note.

(c)     Costs of Collection. If this Note is placed in the hands of an attorney
for collection following the occurrence of an Event of Default hereunder for
reasons not included within the Confession of Judgment below, the Borrower
agrees to pay to the Holder upon demand all reasonable costs and expenses,
including, without limitation, all reasonable attorneys’ fees and court costs
incurred by the Holder in connection with the enforcement or collection of this
Note (whether or not any action has been commenced by the Holder to enforce or
collect this Note) or in successfully defending any counterclaim or other legal
proceeding brought by the Borrower contesting the Holder’s right to collect the
outstanding Principal Amount and/or interest thereon. All of such costs and
expenses shall bear interest at the higher of the rate of interest provided
herein (i.e., Default Interest Rate) from the date of payment by the Holder
until repaid in full.

3

--------------------------------------------------------------------------------

(d)     Confession of Judgment. For the narrow reasons of Event of Default
limited to and only arising out of Section 7(a), (d), (f), (g), (i), and (l) of
the Loan Agreement (collectively, the “Stipulated Reasons for Judgment”), each
of the Borrower and SCM Subsidiary authorizes, constitutes, and appoints Ronald
N. Vance or agrees to appoint another attorney in Utah if Ronald N. Vance is not
available, whose appointment will not be reasonably withheld by the Borrower or
SCM Subidiary, as its lawful attorney-in-fact to appear for the Borrower and SCM
Subsidiary, and to confess judgment against each of the Borrower and SCM
Subsidiary in favor of the Holder for the all of its indebtedness which shall
include: (i) the Principal Amount; (ii) all accrued interest from the Issuance
Date at the Standard Interest Rate; (iii) all accrued interest from the Event of
Default at the Default Interest Rate; (iv) plus any and all collection costs;
and (v) reasonable attorney’s fees all without prior notice or opportunity of
the Borrower or SCM Subsidiary for prior hearing, without stay of execution or
right of appeal, and expressly waiving the benefit of all exemption laws,
appeals, stay of execution or supplementary proceedings, or other relief from
the enforcement or immediate enforcement of a judgment or related proceedings on
a judgment, and any irregularity or error in entering any such judgment. No
single exercise of the power to confess judgment granted in this Section shall
exhaust the power, regardless of whether such exercise is ruled invalid, void,
or voidable by any court. The power to confess judgment granted in this Section
may be exercised from time to time by the Holder as warranted by and arising
from the Stipulated Reasons for Judgment often as the Holder of this Note may
elect.

9.     Subsequent Holders. This Note is not transferrable, in whole or in part,
by its holder, except with the written consent of the Borrower, which consent
shall not be unreasonably withheld. In the event that any holder of this Note
transfers this Note for value, the Borrower agrees that except with respect to
subsequent holders with actual knowledge of a claim or defense, no subsequent
holder of this Note shall be subject to any claims or defenses which Borrower
may have against a prior holder (which claims or defenses are not waived as to
prior holders), all of which are waived as to the subsequent holder, and that
all such subsequent holders shall have all of the rights of a holder in due
course with respect to the Borrower even though the subsequent holder may not
qualify, under applicable law, absent this paragraph, as a holder in due course.

10.     Miscellaneous.

(a)     Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given pursuant to this Note shall be made in
compliance with the notice provisions set forth in the Loan Agreement.

(b)     Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
choice of law principals thereof. The Parties hereto irrevocably submit to the
jurisdiction of the Courts of the State of Utah located in Salt Lake County and
the United States District Court of Utah in any action arising out of or
relating to this Note, and hereby irrevocably agree that all claims in respect
of such action may be heard and determined in such state or federal court. The
Parties hereto irrevocably waive, to the fullest extent they may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Parties further agree, to the extent permitted by law, that
final and unappealable judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment. To the extent any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
of the Parties hereto hereby irrevocably waives such immunity in respect of its
obligations under this Note.

4

--------------------------------------------------------------------------------

(c)     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY
PERTAINING OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY
OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. BORROWER AGREES THAT LENDER MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED AGREEMENT OF BORROWER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY
JURY, AND THAT ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN BORROWER AND LENDER
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY. BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION MAY NOT BE
ORALLY WAIVED AND CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, INCLUDING
LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH DISPUTE OR CONTROVERSY, SEEK TO ENFORCE THE PROVISIONS
OF THIS PARAGRAPH, AND BORROWER ACKNOWLEDGES THAT LENDER HAS, IN PART, BEEN
INDUCED TO MAKE THE EXTENSION OF CREDIT EVIDENCED BY THE NOTE IN RELIANCE ON THE
PROVISIONS OF THIS PARAGRAPH.

(d)     Severability. If a court of competent jurisdiction finds any provision
of this Note to be invalid or unenforceable as to either the Borrower or the
Holder, such finding shall not render that provision invalid or unenforceable as
to any other Persons. If feasible, any such offending provision shall be deemed
to be modified to be within the limits of enforceability or validity; however,
if the offending provision cannot be so modified, it shall be stricken and all
other provisions of this Note in all other respects shall remain valid and
enforceable.

(e)     Waiver. Holder shall not be deemed to have waived any rights under this
Note unless such waiver is given in writing and signed by the Holder. No delay
or omission on the part of the Holder in exercising any right shall operate as a
waiver of such right or any other right. A waiver by the Holder of a provision
of this Note shall not prejudice or constitute a waiver of the Holder’s right
otherwise to demand strict compliance with that provision or any other provision
of this Note. No prior waiver by the Holder, nor any course of dealing between
the Holder and the Borrower, shall constitute a waiver of any of the Holder’s
rights or of any obligations of the Borrower as to any future transactions.
Whenever the consent of the Holder is required under this Note, the granting of
such consent by the Holder in any instance shall not constitute continuing
consent in subsequent instances where such consent is required, and in all cases
such consent may be granted or withheld in the sole discretion of the Holder.

(f)    Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Borrower and the Holder.

5

--------------------------------------------------------------------------------

(g)     Replacement Notes. This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Borrower that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Borrower an
agreement reasonably satisfactory to the Borrower to indemnify the Borrower from
any loss incurred by it in connection with the Note.

(h)     Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) has been
paid in full, this Note shall automatically be deemed canceled and the Holder
shall promptly surrender the Note to the Borrower at the Borrower’s principal
executive offices.

[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------

SIGNATURE PAGE TO NOTE

IN WITNESS WHEREOF, the undersigned has executed this Note as of the Issuance
Date.

  WHITE MOUNTAIN TITANIUM CORPORATION               By:     Michael P.
Kurtanjek, Interim CEO

The undersigned Guarantor unconditionally guarantees payment to Holder of all
amounts owing under the Note. This Guarantee remains in effect until the Note is
paid in full. Guarantor must pay all amounts due under this Note when Lender
makes written demand upon Guarantor. Lender is required to seek payment from
Borrower before demanding payment from Guarantor.

  SOCIEDAD CONTRACTUAL MINERA WHITE   MOUNTAIN TITANIUM               By:    
Michael P. Kurtanjek, President

7

--------------------------------------------------------------------------------

NOTICE OF CONVERSION

PSM Holdings, Inc.

Re: Conversion of Note

Gentlemen:

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note or the portion hereof designated, into shares of common stock
of PSM Holdings, Inc., in accordance with the terms of this Note, and directs
that the shares issuable and deliverable upon the conversion, together with any
check in payment for fractional shares, be issued in the name of and delivered
to the undersigned unless a different name has been indicated below. If shares
are to be issued in the name of a person other than the undersigned, the
undersigned will pay any transfer taxes payable with respect thereto.

Date: _____________, 201___

__________________________________________
(Signature)

FILL IN FOR REGISTRATION OF SHARES

(Printed Name)   (Social Security or other identifying number)            
(Street Address)                 (City, State, and ZIP Code)   Portion to be
converted (if less than all)

8

--------------------------------------------------------------------------------

EXHIBIT C

Certificate of Designations of Series A Preferred Stock

(See Attached)

--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS
OF
SERIES A CONVERTIBLE PREFERRED STOCK
OF
WHITE MOUNTAIN TITANIUM CORPORATION

Pursuant to Nevada Revised Statutes 78.1955

WHITE MOUNTAIN TITANIUM CORPORATION (the “Company”), a corporation organized and
existing under the laws of the State of Nevada, hereby certifies that pursuant
to the provisions of NRS 78.1955, its Board of Directors adopted the following
resolution, which resolution remains in full force and effect as of the date
hereof:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) is
authorized, within the limitations and restrictions stated in the Articles of
Incorporation of the Company (the “Articles of Incorporation”) , to fix by
resolution or resolutions the designation of preferred stock and the powers,
preferences and relative participating, optional or other special rights and
qualifications, limitations or restrictions thereof, including, without limiting
the generality of the foregoing, such provisions as may be desired concerning
voting, redemption, dividends, dissolution or the distribution of assets,
conversion or exchange, and such other subjects or matters as may be fixed by
resolution or resolutions of the Board of Directors under the Nevada Revised
Statutes; and

WHEREAS, the Articles of Incorporation of the Company authorizes one hundred
million (100,000,000) shares of preferred stock, $0.001 par value per share (the
“Preferred Stock”); and

WHEREAS, it is the desire of the Board of Directors of the Company, pursuant to
its authority as aforesaid, to authorize and fix the terms of a series of
Preferred Stock to be designated the Series A Convertible Preferred Stock of the
Company and the number of shares constituting such series of Preferred Stock;

NOW, THEREFORE, BE IT RESOLVED, that there is hereby authorized the Series A
Convertible Preferred Stock on the terms and with the provisions herein set
forth below:

1.     Designation and Rank. The designation of such series of the Preferred
Stock shall be the Series A Convertible Preferred Stock, par value $.001 per
share (the “Series A Preferred Stock”). The maximum number of shares of Series A
Preferred Stock shall be Nineteen Million One Hundred (19,000,100) shares. The
Series A Preferred Stock shall rank senior to the Company’s common stock, par
value $.001 per share (the “Common Stock”), and to all other classes and series
of equity securities of the Company. The Series A Preferred Stock shall be
subordinate to and rank junior to all indebtedness of the Company now or
hereafter outstanding.

2.     Dividends. Any dividends (whether or not in the form of cash) shall first
be payable to the holders Series A Preferred Stock (treating each holder of
shares of Series A Preferred Stock as being the holder of the number of shares
of Common Stock into which such holder’s shares of Series A Preferred Stock
would be converted if such shares were converted pursuant to the provisions of
Section 5 hereof as of the record date for the determination of holders of
Common Stock entitled to receive such dividend).

3.     Voting Rights.

--------------------------------------------------------------------------------

(a)     Except as otherwise required by the Nevada Revised Statutes, the Series
A Preferred Stock shall vote or act together with the Common Stock as a single
class on all actions to be taken by the stockholders of the Company. In
connection with such actions, each holder of shares of Series A Preferred Stock
shall be entitled to the number of votes equal to the number of shares of Common
Stock into which such shares of Series A Preferred Stock could be converted
pursuant to Section 5 hereof on the record date for the vote or written consent
of stockholders. Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares of Common Stock into which shares of Series A Preferred Stock held by
such holder could be converted) shall be rounded to the nearest whole number
(with any fraction equal to or greater than one-half rounded upward to one). The
holders of shares of Series A Preferred Stock shall be entitled to notice of any
stockholders’ meeting in accordance with the Bylaws of the Company. The Common
Stock into which the Series A Preferred Stock is convertible shall, upon
issuance, have all of the same voting rights as other issued and outstanding
Common Stock of the Company.

(b)     Election of Directors and Appointments. Regardless of the size of the
Board of Directors, the holders of the Series A Preferred Stock, voting as a
separate class, shall have the right to elect or appoint, remove and re-appoint
from time to time one (1) director of the Company. In the event the Board of
Directors has seven (7) or more directors and if the holders of the Series A
Preferred Stock (i) obtain a legally binding offtake agreement with a third
party for water arising from the Company’s desalination plant for its Cerro
Blanco Project which is for an offtake volume and price that is mutually
satisfactory to the Company and the holders of the Series A Preferred Stock and
(ii) secure financing for phase one of the Company’s desalination project, the
holders of the Series A Preferred Stock, voting as a separate class, shall have
the right to elect or appoint, remove and re-appoint from time to time two (2)
directors of the Company at each shareholders’ meeting held for the purpose of
electing directors. In addition, director(s) appointed by the holders of Series
A Preferred Stock shall have the right to appoint the non-executive Chairman of
the Company to serve in accordance with the provisions of the Company’s Bylaws.
Director(s) appointed by the holders of Series A Preferred Stock may only be
removed by the holders of a majority of the Series A Preferred Stock. The
non-executive Chairman appointed by the director(s) appointed by the holders of
Series A Preferred Stock may only be removed by the director(s) appointed by the
holders of a majority of the Series A Preferred Stock.

4.     Liquidation Preference.

(a)     Payment. In the event of the liquidation, dissolution or winding up of
the affairs of the Company, whether voluntary or involuntary, the holders of
shares of Series A Preferred Stock then outstanding shall be entitled to
receive, out of the assets of the Company available for distribution to its
stockholders, before any payment shall be made or any assets distributed to the
holders of the Common Stock or any other class or series of Preferred Stock that
is junior to the Series A Preferred Stock (“Junior Stock”), an amount (the
“Liquidation Preference Amount”) per share of the Series A Preferred Stock equal
to (i) $0.12 (subject to adjustment for stock splits, stock dividends,
recapitalizations and the like) plus (ii) any unpaid dividends to which the
holders of Series A Preferred Stock are then entitled. If the assets of the
Company are not sufficient to pay in full the Liquidation Preference Amount
payable to the holders of outstanding shares of the Series A Preferred Stock and
any other class of stock ranking pari passu, as to rights on liquidation,
dissolution or winding up, with the Series A Preferred Stock, and that was
created and issued in accordance with the provisions of this Certificate of
Designation, then all of said assets will be distributed among the holders of
the Series A Preferred Stock and the other classes of stock ranking pari passu
with the Series A Preferred Stock, if any, ratably in accordance with the
respective amounts that would be payable on such shares if all amounts payable
thereon were paid in full. The liquidation payment with respect to each
outstanding fractional share of Series A Preferred Stock shall be equal to a
ratably proportionate amount of the full liquidation payment with respect to
each outstanding share of Series A Preferred Stock. All payments for which this
Section 4(a) provides shall be in cash, property (valued at its fair market
value as determined by an independent appraiser reasonably acceptable to the
holders of a majority of the Series A Preferred Stock) or a combination thereof;
provided, however, that no cash shall be paid to holders of Junior Stock unless
each holder of the outstanding shares of Series A Preferred Stock has been paid
in cash the full Liquidation Preference Amount to which such holder is entitled
as provided herein. After payment of the full Liquidation Preference Amount to
which each holder is entitled, such holders of shares of Series A Preferred
Stock will not be entitled to any further participation as such in any
distribution of the assets of the Company.

2

--------------------------------------------------------------------------------

(b)     Certain Events Deemed a Liquidation; Election as to Consideration. Upon
the consent of the Board of Directors, a consolidation or merger of the Company
with or into any other corporation or corporations, or a sale or other
disposition of all or substantially all of the assets of the Company, or the
effectuation by the Company of a transaction or series of related transactions
in which, following such transaction(s), the holders of the outstanding voting
power of the Company prior to the transaction(s) cease to hold, directly or
indirectly, a majority of the outstanding voting power of the surviving entity,
shall be deemed to be a liquidation, dissolution, or winding up within the
meaning of this Section 4. Notwithstanding anything to the contrary herein,
including Section 4(a), in the event of the occurrence of the transaction(s) in
the foregoing sentence, each holder of Series A Preferred Stock shall have the
option to receive (i) an amount equal to the Liquidation Preference Amount or
(ii) the amount that such holder would have received if it had converted its
Series A Preferred Stock into Common Stock immediately prior to the closing of
such transaction (without giving effect to the liquidation preference of, or any
dividends payable on, any other capital stock of the Company).

(c)     Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company within the meaning of
this Section 4, stating a payment date and the place where the distributable
amounts shall be payable, shall be given by mail, postage prepaid, no less than
forty-five (45) days prior to the payment date stated therein, or twenty (20)
days prior to the stockholder meeting to approve the relevant transaction,
whichever is earlier, to the holders of record of the Series A Preferred Stock
at their respective addresses as the same shall appear on the books of the
Company.

(d)    Surrender of Certificates. On the effective date of any liquidation,
dissolution or winding up within the meaning of this Section 4, the Company
shall pay cash and/or such other consideration to which the holders of shares of
Series A Preferred Stock shall be entitled under this Section 4. Each holder of
shares of Series A Preferred Stock shall surrender the certificate or
certificates representing such shares, duly assigned or endorsed for transfer to
the Company (or accompanied by duly executed stock powers relating thereto), at
the principal executive office of the Company or the offices of the transfer
agent for the Company, or shall notify the Company or any transfer agent that
such certificates have been lost, stolen or destroyed and shall execute an
affidavit or agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection therewith (an “Affidavit of
Loss”), whereupon each surrendered certificate shall be cancelled and retired.

5.     Conversion. The holders of Series A Preferred Stock shall have the
following conversion rights (the “Conversion Rights”):

(a)     Right to Convert. At any time on or after the Issuance Date, the holder
of any shares of Series A Preferred Stock may, at such holder’s option, elect to
convert (a “Voluntary Conversion”) all or any portion of the shares of Series A
Preferred Stock held by such person into fully paid and nonassessable shares of
Common Stock. Each share of Series A Preferred Stock to be converted shall
convert into a number of shares of Common Stock equal to the quotient of (i)
$0.12 (subject to adjustment for stock splits, stock dividends,
recapitalizations and the like) plus the amount of accrued but unpaid dividends,
divided by (ii) the Conversion Price (as defined in Section 5(c) below) then in
effect as of the date of the delivery by such holder of its notice of election
to convert. In the event of a liquidation, dissolution or winding up of the
Company, the Conversion Rights shall terminate at the close of business on the
last full day preceding the date fixed for the payment of any such amounts
distributable on such event to the holders of Series A Preferred Stock;
provided, however, the shares of Series A Preferred Stock shall be considered to
be convertible for purposes of clause (ii) of the last sentence of Section 4(b).
In the event of such a liquidation, dissolution or winding up, the Company shall
provide to each holder of shares of Series A Preferred Stock notice of such
liquidation, dissolution or winding up, which notice shall be sent at least
twenty (20) days prior to the termination of the Conversion Rights and (ii)
state the amount per share of Series A Preferred Stock that will be paid or
distributed on such liquidation, dissolution or winding up, as the case may be.

3

--------------------------------------------------------------------------------

(b) Mechanics of Voluntary Conversion. The Voluntary Conversion of Series A
Preferred Stock shall be conducted in the following manner:

(i)     Holder’s Delivery Requirements. To convert Series A Preferred Stock into
full shares of Common Stock on any date (the “Voluntary Conversion Date”), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver to its
Email of Notice ), for receipt on or prior to 5:00 p.m., Mountain time, on such
date, a copy of a fully-executed notice of conversion in the form attached
hereto as Exhibit I (the “Conversion Notice”), to the Company at (___) ___-____,
Attention: Chief Executive Officer, and (B) surrender to a common carrier for
delivery to the Company as soon as practicable following such Voluntary
Conversion Date the original certificates representing the shares of Series A
Preferred Stock being converted (or an Affidavit of Loss with respect to such
shares in the case of their loss, theft or destruction) (the “Preferred Stock
Certificates”) and the originally executed Conversion Notice.

(ii)     Company’s Response. Upon receipt by the Company of a copy of a
Conversion Notice, the Company shall promptly send, via facsimile (or otherwise
deliver to its Email of Notice), a confirmation of receipt of such Conversion
Notice to such holder. Upon receipt by the Company of a copy of the
fully-executed Conversion Notice, the Company shall issue and deliver or cause
its designated transfer agent (the “Transfer Agent”) to issue and deliver, as
applicable, within three (3) business days following the date of receipt by the
Company of the fully-executed Conversion Notice (such third business day being
the “Delivery Date”), to the holder a stock certificate representing the shares
of Common Stock as specified in the Conversion Notice, registered in the name of
the holder or its designee, for the number of shares of Common Stock to which
the holder shall be entitled. If the number of shares of Preferred Stock
represented by the Preferred Stock Certificate(s) submitted for conversion is
greater than the number of shares of Series A Preferred Stock being converted,
then the Company shall, as soon as practicable and in no event later than three
(3) business days after receipt of the Preferred Stock Certificate(s) and at the
Company’s expense, issue and deliver to the holder a new Preferred Stock
Certificate representing the number of shares of Series A Preferred Stock not
converted.

(iii)    Dispute Resolution. In the case of a dispute as to the arithmetic
calculation of the number of shares of Common Stock to be issued upon
conversion, the Company shall cause the Transfer Agent to promptly issue to the
holders the number of shares of Common Stock that is not disputed and shall
submit the arithmetic calculations to the holders via facsimile (or otherwise
deliver to its Email of Notice) as soon as possible, but in no event later than
two (2) business days after receipt of such holder’s Conversion Notice. If such
holder and the Company are unable to agree upon the arithmetic calculation of
the number of shares of Common Stock to be issued upon such conversion within
one (1) business day of such disputed arithmetic calculation being submitted to
the holder, then the Company shall within one (1) business day submit via
facsimile (or otherwise deliver to its Email of Notice) the disputed arithmetic
calculation of the number of shares of Common Stock to be issued upon such
conversion to an independent, outside accountant (other than the Company's
accountant) of national standing nominated by the Company and approved by such
holder. The Company shall cause the accountant to perform the calculations and
to notify the Company and the holder of the results no later than seventy-two
(72) hours from the time it receives the disputed calculations. Such
accountant’s calculation shall be binding upon all parties absent manifest
error. The reasonable expenses of such accountant in making such determination
shall be paid by the Company, in the event the holder’s calculation was correct,
or by the holder, in the event the Company’s calculation was correct, or equally
by the Company and the holder in the event that neither the Company’s or the
holder’s calculation was correct. The period of time in which the Company is
required to effect conversions or redemptions under this Certificate of
Designation shall be tolled with respect to the subject conversion or redemption
pending resolution of any dispute by the Company made in good faith and in
accordance with this Section 5(b)(iii).

4

--------------------------------------------------------------------------------

(iv)     Record Holder. The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series A Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock as of the close of the stock register for the Common Stock on the
Conversion Date.

(c)     Conversion Price. The term “Conversion Price” shall mean $0.12, subject
to adjustment under Section 5(d) hereof.

(d)     Adjustments of Conversion Price.

(i)     Adjustments for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the Issuance Date, effect a stock split of
the outstanding Common Stock, the Conversion Price shall be proportionately
decreased. If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Price shall be proportionately increased. Any adjustments under this Section
5(d)(i) shall be effective at the close of business on the date the stock split
or combination becomes effective.

(ii)      Adjustments for Dividends and Distributions in Shares of Common Stock.
If the Company shall at any time or from time to time after the Issuance Date,
make or issue or set a record date for the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in shares of
Common Stock, then, and in each event, the Conversion Price shall be decreased
as of the time of such issuance or, in the event such record date shall have
been fixed, as of the close of business on such record date, by multiplying the
Conversion Price then in effect by a fraction:

(1)     the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and

(2)     the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution;

provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions;
and provided further, however, that no such adjustment shall be made if the
holders of Series A Preferred Stock simultaneously receive (i) a dividend or
other distribution of shares of Common Stock in a number equal to the number of
shares of Common Stock as they would have received if all outstanding shares of
Series A Preferred Stock had been converted into Common Stock on the date of
such event or (ii) a dividend or other distribution of shares of Series A
Preferred Stock which are convertible, as of the date of such event, into such
number of shares of Common Stock as is equal to the number of additional shares
of Common Stock being issued with respect to each share of Common Stock in such
dividend or distribution.

5

--------------------------------------------------------------------------------

(iii)     Adjustment for Other Dividends and Distributions. If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in assets (other than cash dividends
payable out of earnings or surplus in the ordinary course of business) or equity
or debt securities of the Company other than shares of Common Stock, then, and
in each event, an appropriate revision to the applicable Conversion Price shall
be made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holders of Series A Preferred Stock shall receive upon
conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the amount of assets and/or the number of securities of the
Company which they would have received had their Series A Preferred Stock been
converted into Common Stock immediately prior to such event and had thereafter,
during the period from the date of such event to and including the Conversion
Date, retained such assets and/or securities (together with any distributions
payable thereon during such period), giving application to all adjustments
called for during such period under this Section 5(d)(iii) with respect to the
rights of the holders of the Series A Preferred Stock; provided, however, that
if such record date shall have been fixed and such dividend is not fully paid or
if such distribution is not fully made on the date fixed therefor, the
Conversion Price shall be adjusted pursuant to this paragraph as of the time of
actual payment of such dividends or distributions; and provided further,
however, that no such adjustment shall be made if the holders of Series A
Preferred Stock simultaneously receive a dividend or other distribution of
assets and/or the number of securities that they would have received if all
outstanding shares of Series A Preferred Stock had been converted into Common
Stock immediately prior to such event.

(iv)     Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock issuable upon conversion of the Series A Preferred Stock at any
time or from time to time after the Issuance Date shall be changed to the same
or different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(d)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(d)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series A Preferred Stock shall have the right thereafter to convert
such share of Series A Preferred Stock into the kind and amount of shares of
stock and/or other securities that such holder would have received had it
converted the shares of Series A Preferred Stock held by it into Common Stock
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.

(v)     Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets. Subject to Section 4 above, if at any time or from time to time after
the Issuance Date there shall be a capital reorganization of the Company (other
than by way of a stock split or combination of shares or stock dividends or
distributions provided for in Section 5(d)(i), (ii) and (iii), or a
reclassification, exchange or substitution of shares provided for in Section
5(d)(iv)), or a merger or consolidation of the Company with or into another
corporation or other entity, or the conveyance of all or substantially all of
the assets of the Company to another corporation or other entity, immediately
after such reorganization, merger, consolidation, or conveyance (an “Organic
Change”), then as a part of such Organic Change an appropriate revision to the
Conversion Price shall be made if necessary or appropriate and provision shall
be made if necessary or appropriate (by adjustments of the Conversion Price or
otherwise) so that the holder of each share of Series A Preferred Stock shall
have the right thereafter to convert such share of Series A Preferred Stock into
the kind and amount of shares of stock and other securities or property of the
Company or any successor corporation resulting from Organic Change. In any such
case, appropriate adjustment shall be made in the application of the provisions
of this Section 5(d)(v) with respect to the rights of the holders of the Series
A Preferred Stock after the Organic Change to the end that the provisions of
this Section 5(d)(v) (including any adjustment in the Conversion Price then in
effect and the number of shares of stock or other securities deliverable upon
conversion of the Series A Preferred Stock) shall be applied after that event in
as nearly an equivalent manner as may be practicable.

6

--------------------------------------------------------------------------------

(vi)     Adjustments for Issuance of Additional Shares of Common Stock. In the
event the Company shall issue or sell any additional shares of Common Stock
(otherwise than as provided in the foregoing subsections (i) through (v) of this
Section 5(d), pursuant to Common Stock Equivalents (hereafter defined) granted
or issued prior to the Issuance Date, or in accordance with Section 5(d)(ix)
below) (the “Additional Shares of Common Stock”), at a price per share less than
the Conversion Price, or without consideration, the Conversion Price then in
effect upon each such issuance shall be adjusted to that price (rounded to the
nearest cent) determined by multiplying the Conversion Price by a fraction:

(1)     the numerator of which shall be equal to the sum of (A) the number of
shares of Common Stock outstanding (including, for purposes of such calculation,
shares of Common Stock issuable upon conversion of the outstanding shares of
Series A Preferred Stock) immediately prior to the issuance of such Additional
Shares of Common Stock plus (B) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the then Conversion Price, and

(2)     the denominator of which shall be equal to the number of shares of
Common Stock outstanding (including, for purposes of such calculation, shares of
Common Stock issuable upon conversion of the outstanding shares of Series A
Preferred Stock) immediately after the issuance of such Additional Shares of
Common Stock;

No adjustment of the number of shares of Common Stock shall be made under
Section 5(d)(vi) upon the issuance of any Additional Shares of Common Stock that
are issued pursuant to the exercise of any warrants or other subscription or
purchase rights or pursuant to the exercise of any conversion or exchange rights
in any Common Stock Equivalents (as defined below), if any such adjustment shall
previously have been made upon the issuance of such warrants or other rights or
upon the issuance of such Common Stock Equivalents (or upon the issuance of any
warrant or other rights therefore) pursuant to Section 5(d)(vii).

(vii)     Issuance of Common Stock Equivalents. The provisions of this Section
5(d)(vii) shall apply if (a) the Company, at any time after the Issuance Date,
shall issue any securities convertible into or exchangeable for, directly or
indirectly, Common Stock (“Convertible Securities”), other than the Series A
Preferred Stock, or (b) any rights, warrants or options to purchase any such
Common Stock or Convertible Securities (collectively, the “Common Stock
Equivalents”) shall be issued or sold. If the price per share for which
Additional Shares of Common Stock may be issuable pursuant to any such
Convertible Securities or Common Stock Equivalents shall be less than the
applicable Conversion Price then in effect, or if, after any such issuance of
Convertible Securities or Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the applicable
Conversion Price in effect at the time of such amendment or adjustment, then the
applicable Conversion Price upon each issuance of Convertible Securities or
Common Stock Equivalents or amendment thereof shall be adjusted as provided in
subsection (vi) of this Section 5(d). No adjustment shall be made to the
Conversion Price upon the issuance of Common Stock pursuant to the exercise,
conversion or exchange of any Convertible Securities or Common Stock Equivalents
where an adjustment to the Conversion Price was previously made as a result of
the issuance or purchase of any Convertible Securities or Common Stock
Equivalents.

7

--------------------------------------------------------------------------------

(viii)     Consideration for Stock. In case any shares of Common Stock or
Convertible Securities, or any Common Stock Equivalents, shall be issued or
sold:

(1)     in connection with any merger or consolidation in which the Company is
the surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Company shall be changed to
or exchanged for the stock or other securities of another corporation and except
as provided in Section 5(d)(ix) below), the amount of consideration therefore
shall be deemed to be the fair value, as determined reasonably and in good faith
by the Board of Directors of the Company including the affirmative vote of at
least one (1) Director elected or appointed by the holders of the Series A
Preferred Stock, of such portion of the assets and business of the nonsurviving
corporation as such Board may determine to be attributable to such shares of
Common Stock, Convertible Securities or Common Stock Equivalents, as the case
may be; or

(2)     in the event of any consolidation or merger of the Company in which the
Company is not the surviving corporation or in which the previously outstanding
shares of Common Stock of the Company shall be changed into or exchanged for the
stock or other securities of another corporation, or in the event of any sale of
all or substantially all of the assets of the Company for stock or other
securities of any corporation, the Company shall be deemed to have issued a
number of shares of its Common Stock for stock or securities or other property
of the other corporation computed on the basis of the actual exchange ratio on
which the transaction was predicated, and for a consideration equal to the fair
market value on the date of such transaction of all such stock or securities or
other property of the other corporation. If any such calculation results in
adjustment of the applicable Conversion Price, or the number of shares of Common
Stock issuable upon conversion of the Series A Preferred Stock, the
determination of the applicable Conversion Price or the number of shares of
Common Stock issuable upon conversion of the Series A Preferred Stock
immediately prior to such merger, consolidation or sale, shall be made after
giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Series A Preferred Stock. In the event any
consideration received by the Company for any securities consists of property
other than cash, the fair market value thereof at the time of issuance or as
otherwise applicable shall be as determined in good faith by the Board of
Directors of the Company including the affirmative vote of at least one Director
elected or appointed by the holders of the Series A Preferred Stock. In the
event Common Stock is issued with other shares or securities or other assets of
the Company for consideration which covers both, the consideration computed as
provided in this Section 5(d)(viii) shall be allocated among such securities and
assets as determined in good faith by the Board of Directors of the Company
including the affirmative vote of at least one Director elected or appointed by
the holders of the Series A Preferred Stock.

(ix)     Certain Issuances Excepted. Anything herein to the contrary
notwithstanding, the Company shall not be required to make any adjustment to the
Conversion Price upon the authorization or issuance of (i) securities issued in
connection with the acquisition of a Target Company (hereinafter defined)
approved by the Board of Directors through merger, stock-for-stock exchange, or
similar transaction with the Company and/or one of its subsidiaries and
securities issued to retain the personnel of the Target Company; (ii) securities
issued pursuant to the conversion or exercise of convertible or exercisable
securities issued or outstanding on or prior to the Issuance Date (so long as
the conversion or exercise price in such securities are not amended to lower
such price and/or adversely affect the holders); and (iii) securities issued or
granted pursuant to the Company’s 2015 Stock Incentive Plan or any subsequent
equity compensation plans approved by the Company’s Board of Directors or
Compensation Committee, including at least one of the directors elected or
appointed by the holders of the Series A Preferred Stock pursuant to Section
3(b) hereof. The term “Target Company” shall mean an entity which at the time of
the acquisition was engaged in the mortgage brokerage or mortgage banking
business.

8

--------------------------------------------------------------------------------

(e)     No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series A Preferred Stock
against impairment. In the event a holder shall elect to convert any shares of
Series A Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or anyone associated or
affiliated with such holder has been engaged in any violation of law, unless,
and only for so long as, (i) an order from the Securities and Exchange
Commission prohibiting such conversion or (ii) an injunction from a court, on
notice, restraining and/or adjoining conversion of all or of said shares of
Series A Preferred Stock shall have been issued and the Company posts a surety
bond for the benefit of such holder in an amount equal to 120% of the
Liquidation Preference Amount of the Series A Preferred Stock such holder has
elected to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such holder in the event it obtains judgment.

(f)     Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Series A Preferred Stock pursuant to this
Section 5, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
such Series A Preferred Stock a certificate setting forth such adjustment and
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based, and in any event with ten (10) days of such event. The
Company shall, upon written request of the holder of such affected Series A
Preferred Stock, at any time, furnish or cause to be furnished to such holder a
like certificate setting forth such adjustments and readjustments, the
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of a share of such Series A Preferred Stock.
Notwithstanding the foregoing, the Company shall not be obligated to deliver a
certificate unless such certificate would reflect an increase or decrease of at
least one percent (1%) of such adjusted amount.

(g)     Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series A Preferred Stock pursuant hereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.

(h)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile or
deliver to its Email of Notice or three (3) business days following being mailed
by certified or registered mail, postage prepaid, return-receipt requested,
addressed to the holder of record at its address appearing on the books of the
Company. The Company will give written notice to each holder of Series A
Preferred Stock at least twenty (20) days prior to the date on which the Company
closes its books or takes a record (I) with respect to any dividend or
distribution upon the Common Stock, (II) with respect to any pro rata
subscription offer to holders of Common Stock, or (III) for determining rights
to vote with respect to any Organic Change, dissolution, liquidation or
winding-up and in no event shall such notice be provided to such holder prior to
such information being made known to the public. The Company will also give
written notice to each holder of Series A Preferred Stock at least twenty (20)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place; provided, however, that in no event shall such
notice be provided to such holder prior to such information being made known to
the public.

9

--------------------------------------------------------------------------------

(i)     Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of the Series A Preferred Stock. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Company shall round
the number of shares to be issued upon conversion up to the nearest whole number
of shares.

(j)     Reservation of Common Stock. The Company shall, so long as any shares of
Series A Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series A Preferred Stock, such number of shares of Common
Stock equal to the aggregate number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all of the Series A Preferred
Stock then outstanding. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of all
then outstanding shares of Series A Preferred Stock, the Company shall promptly
take such corporate action as may be necessary to increase its authorized but
unissued shares of Common Stock to such number as shall be sufficient for such
purpose, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to its Articles of
Incorporation. The initial number of shares of Common Stock reserved for
conversions of the Series A Preferred Stock and any increase in the number of
shares so reserved shall be allocated pro rata among the holders of the Series A
Preferred Stock based on the number of shares of Series A Preferred Stock held
by each holder of record at the time of issuance of the Series A Preferred Stock
or increase in the number of reserved shares, as the case may be. In the event a
holder shall sell or otherwise transfer any of such holder’s shares of Series A
Preferred Stock, each transferee shall be allocated a pro rata portion of the
number of reserved shares of Common Stock reserved for such transferor. Any
shares of Common Stock reserved and which remain allocated to any person or
entity that does not hold any shares of Series A Preferred Stock shall be
allocated to the remaining holders of Series A Preferred Stock, pro rata based
on the number of shares of Series A Preferred Stock then held by such holder.

(k)     Retirement of Series A Preferred Stock. Conversion of Series A Preferred
Stock shall be deemed to have been effected on the Conversion Date. Upon
conversion of only a portion of the number of shares of Series A Preferred Stock
represented by a certificate surrendered for conversion, the Company shall issue
and deliver to such holder at the expense of the Company, a new certificate
covering the number of shares of Series A Preferred Stock representing the
unconverted portion of the certificate so surrendered as required by Section
5(b)(b)(ii).

(l)     Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of Series A Preferred Stock require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Company
shall, at its sole cost and expense, use its best efforts to as expeditiously as
possible, secure such registration, listing or approval, as the case may be.

6.      Lost or Stolen Certificates. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series A Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the mutilated Preferred Stock Certificate(s), the
Company shall execute and deliver new preferred stock certificate(s) of like
tenor and date; provided, however, the Company shall not be obligated to reissue
Preferred Stock Certificates if the holder contemporaneously requests the
Company to convert such shares of Series A Preferred Stock into Common Stock, in
which case the Company shall issue the shares of Common Stock to the holder in
accordance with the terms of this Certificate of Designation.

10

--------------------------------------------------------------------------------

7.     Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and no remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing herein shall limit a holder’s right to pursue actual damages
for any failure by the Company to comply with the terms of this Certificate of
Designation. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series A Preferred
Stock and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series A Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

8.     Specific Shall Not Limit General; Construction. No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein. This Certificate of Designation shall be
deemed to be jointly drafted by the Company and all initial holder of the Series
A Preferred Stock and shall not be construed against any person as the drafter
hereof.

9.     Failure or Indulgence Not Waiver. No failure or delay on the part of a
holder of Series A Preferred Stock in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

10.     Company Breach. In the event of a breach by the Company of any provision
of Section 2, Section 3, Section 4, or Section 5 herein (each, a “Company
Breach”), in addition to any other remedies as provided in Section 7 herein the
Company shall, promptly and in any event within two Business Days of the date
the Company first becomes aware of such Company Breach, provide written notice
of such Company Breach to each Holder, provided, however, that notwithstanding
the foregoing, holders holding at least a majority of the outstanding shares of
the Series A Preferred Stock may waive a Company Breach and the provisions of
this Section 10 with respect thereto.

IN WITNESS WHEREOF, White Mountain Titanium Corporation has caused this
Certificate of Preferred Stock Designation to be signed by its Chief Executive
Officer and Secretary, respectively, on this 16th day of March, 2016.

White Mountain Titanium Corporation

By:     Name: Michael P. Kurtanjek   Title: Chief Executive Officer            
  By:     Name: Ronald N. Vance   Title: Secretary  

11

--------------------------------------------------------------------------------

EXHIBIT I

WHITE MOUNTAIN TITANIUM CORPORATION

CONVERSION NOTICE

Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock of PSM Holdings, Inc.
(the “Certificate of Designation”). In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series A Convertible Preferred Stock, par value $.001 per share
(the “Preferred Stock”), of White Mountain Titanium Corporation, a Nevada
corporation (the “Company”), indicated below into shares of Common Stock, par
value $.001 per share (the “Common Stock”), of the Company, by tendering the
stock certificate(s) representing the share(s) of Preferred Stock specified
below as of the date specified below.

  Date of Conversion:
____________________________________________________________________________________________________________________________________________________________________________
      Number of shares of Preferred Stock to be converted: ____ 
______________________________________________________________________________________________________________________________________________
      Stock certificate no(s). of Preferred Stock to be converted:
________________________________________________________________________________________________________________________________________________


The shares of Common Stock issuable upon such conversion have been sold pursuant
to the Registration Statement: YES ______     NO____

Please confirm the following information:

  Conversion Price:
______________________________________________________________________________________________________________________________________________________________________________
      Number of shares of Common Stock to be issued:
______________________________________________________________________________________________________________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:
______________________________________________________

Please issue the Common Stock into which the shares of Preferred Stock are being
converted and, if applicable, any check drawn on an account of the Company, in
the following name and to the following address:

  Issue to:      
          Facsimile Number:           Email of Notice:           Authorization:
    By:
___________________________________________________________________________________________________
  Title:
____________________________________________________________________________________________________

Dated:

--------------------------------------------------------------------------------

EXHIBIT D

Common Stock Purchase Warrant

(See Attached)

--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE FEDERAL OR STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES.

WHITE MOUNTAIN TITANIUM CORPORATION

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: W-2016-00001
Number of Shares: 8,333,333
Date of Issuance: March 16, 2016 (the “Issuance Date”)

White Mountain Titanium Corporation, a Nevada corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Nexo WMTM Holdings, LLC, a
Delaware limited liability company, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to purchase Common Stock
(including all Warrants to purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof, but not after 11:59 P.M., New York Time, on the Expiration Date (as
defined below), Eight Million Three Hundred Thirty Three Thousand (8,333,333)
fully paid nonassessable shares of Common Stock (as defined below) (the “Warrant
Shares”). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 11. This Warrant is being issued
pursuant to a $2,000,000 Loan Agreement, dated March 16, 2016, between the
Company and the Holder.

1.     EXERCISE OF WARRANT.

(a)     Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day, in whole or in part, by (i)
delivery of a written notice, in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant and (ii)
payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds. The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder; provided, however,
that the Holder shall covenant in the Exercise Notice, that it will deliver the
original Warrant to the Company within five (5) Business Days of such exercise.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (the “Exercise Delivery Documents”), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder and the Company’s transfer
agent (the “Transfer Agent”). On or before the third Business Day following the
date on which the Company has received all of the Exercise Delivery Documents
(the “Share Delivery Date”), the Company shall (X) provided that the Transfer
Agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii)(A) above the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the certificates evidencing
such Warrant Shares. If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
4(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes,
including without limitation, all documentary stamp, transfer or similar taxes,
or other incidental expense that may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant.

--------------------------------------------------------------------------------

(b)     Exercise Price. For purposes of this Warrant, “Exercise Price” means
US$0.30 per share, subject to adjustment as provided herein.

(c)     Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with terms herein.

(d)     No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the fair market value
of such fractional share.

(e)     Compliance with Securities Laws.

(i)     The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Common Stock to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party; and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Common Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any state securities laws. Upon exercise of this Warrant, the Holder
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the Common Stock so purchased are being acquired solely for
the Holder’s own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.

2

--------------------------------------------------------------------------------

(ii)     This Warrant and all Common Stock issued upon exercise hereof unless
registered under the Securities Act shall be stamped or imprinted with a legend
in substantially the following form (in addition to any legend required by state
securities laws): THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES

AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

2.      ADJUSTMENTS. If, prior to the exercise of these Warrants, the Company
shall have effected one or more stock split-ups, stock dividends or other
increases or reductions of the number of shares of its Common Stock outstanding
without receiving reasonable compensation therefor in money, services, or
property, the number of shares of Common Stock subject to the Warrants shall,
(i) if a net increase shall have been effected in the number of outstanding
shares of Common Stock, be proportionately increased, and the cash consideration
payable per share shall be proportionately reduced, and, (ii) if a net reduction
shall have been effected in the number of outstanding shares of Common Stock, be
proportionately reduced and the cash consideration payable per share be
proportionately increased.

3.     WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of shares of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder, any of the rights of a shareholder of the
Company or any right to vote, give or withhold consent to any corporate action
(whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Company, whether such liabilities are asserted by the Company or by
creditors of the Company. Notwithstanding this Section 3, the Company will
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

4.     REISSUANCE OF WARRANTS.

(a)     Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 4(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 4(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

3

--------------------------------------------------------------------------------

(b)     Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 4(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.

(c)     Warrant Exchangeable for Multiple Warrants. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Warrant or Warrants (in accordance with Section 4(d))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that no Warrants for
fractional shares of Common Stock shall be given.

(d)     Issuance of New Warrants. Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
4(a) or Section 4(c), the Warrant Shares designated by the Holder which, when
added to the number of shares of Common Stock underlying the other new Warrants
issued in connection with such issuance, does not exceed the number of Warrant
Shares then underlying this Warrant), (iii) except for new warrants issued
pursuant to section 4(a), shall have an issuance date, as indicated on the face
of such new Warrant, which is the same as the Issuance Date, and (iv) shall have
the same rights and conditions as this Warrant.

5.     NOTICES. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Warrant shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by facsimile transmission, sent to the
recipient by email, sent to the recipient by reputable express courier service
(charges prepaid), or three (3) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid. Such notices, demands, and other communications will be sent to the
Holder at the address or number indicated on the records of the Company and to
the principal executive offices of the Company, or to such other address or to
the attention of such other person as the recipient party has specified by prior
written notice to the sending party.

6.     AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the holders of these
Warrants representing at least a majority of the shares of Common Stock
obtainable upon exercise of these Warrants then outstanding; provided, however,
that the Company may reduce the Exercise Price or extend the Expiration Date
without the prior consent of the holders of these Warrants.

7.      GOVERNING LAW; VENUE. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
choice of law principals thereof. The Parties hereto irrevocably submit to the
jurisdiction of the Courts of the State of Utah located in Salt Lake County and
the United States District Court of Utah in any action arising out of or
relating to this Warrant, and hereby irrevocably agree that all claims in
respect of such action may be heard and determined in such state or federal
court. The Parties hereto irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The Parties further agree, to the extent permitted by
law, that final and unappealable judgment against any of them in any action or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment. To the extent any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
of the Parties hereto hereby irrevocably waives such immunity in respect of its
obligations under this Warrant.

4

--------------------------------------------------------------------------------

8.     WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF,
DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY PERTAINING OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY CONNECTED
WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN
CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY OR THE
EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE FOREGOING
CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. BORROWER AGREES THAT LENDER MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED AGREEMENT OF BORROWER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY
JURY, AND THAT ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN BORROWER AND LENDER
SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY. BORROWER HEREBY ACKNOWLEDGES THAT THIS PROVISION MAY NOT BE
ORALLY WAIVED AND CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER, INCLUDING
LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH DISPUTE OR CONTROVERSY, SEEK TO ENFORCE THE PROVISIONS
OF THIS PARAGRAPH, AND BORROWER ACKNOWLEDGES THAT LENDER HAS, IN PART, BEEN
INDUCED TO MAKE THE EXTENSION OF CREDIT EVIDENCED BY THE NOTE IN RELIANCE ON THE
PROVISIONS OF THIS PARAGRAPH.

9.     CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

10.     REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual damages for any
failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holder of this Warrant and that the remedy at law for
any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

5

--------------------------------------------------------------------------------

11.     TRANSFER. This Warrant may not be offered for sale, sold, transferred or
assigned without the consent of the Company.

12.     CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the State of Utah are authorized or required by law to
remain closed.

(b)     “Common Stock” means (i) the Company’s common stock, par value $0.001
per share, and (ii) any capital stock into which such Common Stock shall have
been changed or any capital stock resulting from a reclassification of such
Common Stock.

(c)     “Expiration Date” means March 16, 2019, or, if such date falls on a day
other than a Business Day or on which trading does not take place on the
Principal Market (a “Holiday”), the next date that is not a Holiday; provided
that the Warrants will expire earlier upon (i) the sale of all or substantially
all of the assets of the Company or (ii) the merger or consolidation of the
Company after which the Company’s stockholders own less than a majority of the
voting stock of the surviving entity.

(d)     “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

(e)     “Principal Market” means the principal securities exchange or trading
market on which the Common Stock is listed and trades.

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

  WHITE MOUNTAIN TITANIUM CORPORATION           By:     Name:   Title:

6

--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

WHITE MOUNTAIN TITANIUM CORPORATION

The undersigned holder hereby exercises the right to purchase ___________ of the
shares of Common Stock (“Warrant Shares”) of White Mountain Titanium
Corporation, a Nevada corporation (the “Company”), evidenced by the attached
Warrant to Purchase Common Stock, Warrant No.: W____________(the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

1.     Payment of Exercise Price. The holder shall pay the Aggregate Exercise
Price in the sum of $___________________to the Company in accordance with the
terms of the Warrant.

2.     Accredited Investor. The holder is an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

3.     Delivery of Warrant Shares. The Company shall deliver to the holder
__________Warrant Shares in accordance with the terms of the Warrant.

4.     Delivery of Warrant. The Holder shall deliver the original Warrant to the
Company within five (5) Business Days from the date hereof.

[5.     The Holder hereby represents that contemporaneous with the delivery of
this exercise notice, that the Holder has sold __________Warrant Shares and
hereby represents that it has complied with the prospectus delivery requirements
of the Securities Act as applicable in connection with such sale.]1

Date: __________________, 201______


______________________________________________
     Name of Registered Holder

By:     Name:   Title:  

______________________________________
1 Add only if a contemporaneous sale has occurred pursuant to a Registration
Statement

--------------------------------------------------------------------------------

EXHIBIT E

Registration Rights Agreement

(See Attached)

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of March 16, 2016, by and between White Mountain Titanium Corporation, a Nevada
corporation (the “Company”), and NEXO WMTM Holdings, LLC, a Delaware limited
liability company (the “Shareholder”).

RECITALS:

WHEREAS, the Shareholder concurrently with the execution of this Agreement is
acquiring shares of the Company’s Series A Preferred Stock (the “Series A
Shares”) which are convertible into the Company’s common stock, par value $0.001
per share (the “Common Stock”); and

WHEREAS, as a condition to such acquisition, the parties are willing to enter
into the agreements contained herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

1.     Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth below:

“Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities. A holder of securities that are convertible
into or exercisable for Registrable Securities shall be deemed to be a Holder of
such Registrable Securities.

“Loan Agreement” means the Loan Agreement dated March 16, 2016, between the
Company and the Shareholder.

“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and government or any department or agency
thereof.

“Registerable Securities” means (i) the Common Stock issued or issuable to the
Shareholder upon conversion of the Series A Shares issued in accordance with the
terms of the Loan Agreement, and (ii) any securities issued or issuable with
respect to the Common Stock referred to in clause (i) by way of replacement,
share dividend, share split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

2.     Demands for Registration

2.1     Demand Period. So long as Series A Shares are outstanding (the “Demand
Period”), subject to the terms and conditions of this Agreement, the Shareholder
will have in the one-time right, in addition to other rights enumerated in this
Agreement, to request registration under the Securities Act of all or part of
its Registerable Securities (a “Demand Registration”). The Holders of 50% or
more of the Registerable Securities shall have the right to exercise the
registration rights under this Section 2.

--------------------------------------------------------------------------------

2.2     Demand Procedure.

2.2.1     Subject to Sections 2.2.2 and 2.2.4 below, during the Demand Period
any Holder or combination of Holders (the “Demanding Shareholders”) owning 50%
or more of the Registerable Securities may deliver to the Company a written
request (a “Demand Registration Request”) that the Company register any or all
such Demanding Shareholders’ Registerable Shares.

2.2.2     Holders, taken together, may only make one Demand Registration Request
during the Demand Period. The Company shall only be required to file one
registration statement (as distinguished from supplements or pre-effective or
post-effective amendments thereto) in response to each Demand Registration
Request.

2.2.3     A Demand Registration Request from Demanding Shareholders shall (i)
set forth the number of Registerable Securities intended to be sold pursuant to
the Demand Registration Request; (ii) disclose whether all or any portion of a
distribution pursuant to such registration will be sought by means of an
underwriting; and (iii) identify any managing underwriter or managing
underwriters proposed for the underwritten portion, if any, of such
registration.

2.2.4     The parties anticipate that the registration contemplated under this
Section 2 will be accomplished by means of the filing of a Form S-1 or S-3, and
that registration on such form will allow for different means of distribution,
including sales by means of an underwriting as well as sales into the open
market. If the Demanding Shareholders desire to distribute all or part of the
Registerable Securities covered by their request by means of an underwriting,
they shall so advise the Company in writing in their initial Demand Registration
Request as described in Section 2.2.3 above. A determination of whether all or
part of the distribution will be by means of an underwriting shall be made by
Demanding Shareholders holding a majority of the Registerable Securities to be
included in the registration. If all or part of the distribution is to be by
means of an underwriting, all subsequent decisions concerning the underwriting
which are to be made by the Demanding Shareholders pursuant to the terms of this
Agreement, which shall include the selection of the underwriter or underwriters
to be engaged and the representative, if any, of the underwriters so engaged,
shall be made by the Demanding Shareholders who hold a majority of the
Registerable Securities to be included in the underwriting, subject to approval
by the Board of Directors of the Company.

2.2.5      Upon the receipt by the Company of a Demand Registration Request in
accordance with Section 2.2.4 hereof, the Company shall, within ten (10) days
following receipt of such Demand Registration Request, give written notice of
such request to all other Holders. The Company shall include in such notice
information concerning whether all, part, or none of the distribution is
expected to be made by means of an underwriting, and, if more than one means of
distribution is contemplated, may require Holders to notify the Company of the
means of distribution of their Registerable Securities to be included in the
registration. If any Holder who is not a Demanding Shareholder desires to sell
any Registerable Securities owned by such Holder, such Holder may elect to have
all or any portion of its Registerable Securities included in the registration
statement by notifying the Company in writing (a “Supplemental Demand
Registration Request”) within twenty (20) days of receiving notice of the Demand
Registration Request from the Company. The right of any Holder to include all or
any portion of its Registerable Securities in an underwriting shall be
conditioned upon the Company’s having received a timely written request for such
inclusion by way of a Demand Registration Request or Supplemental Demand
Registration Request (which right shall be further conditioned to the extent
provided in this Agreement). Any Holder proposing to distribute his, her, or its
Registerable Securities through an underwriting shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting.

2

--------------------------------------------------------------------------------

2.2.6     Notwithstanding any other provision of this Section 2, if an
underwriter advises the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the number of shares
of Registerable Securities that may be included in the underwriting shall be
allocated among the Holders in proportion (as nearly as practicable) to the
respective amounts of Registerable Securities each Holder owns (or in such other
proportion as they shall mutually agree). Registerable Securities excluded or
withdrawn from the underwriting in accordance with this Section 2.2.7 shall be
withdrawn from the registration.

2.3     Priority on Request Registration. The Company will not include in any
Demand Registration any securities which are not Registerable Securities without
the prior written consent of the Holders of a majority of the shares of
Registerable Securities included in such registration. If a Demand Registration
is an underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registerable Securities and, if
permitted hereunder, other securities requested to be included in such offering,
exceeds the number of securities that can be sold in an orderly manner in such
offering within a price range acceptable to the Holders of a majority of the
shares of Registerable Securities initially requesting registration, the Company
will include in such registration prior to the inclusion of any securities which
are not Registerable Securities the number of shares of Registerable Securities
requested to be included that in the opinion of such underwriters can be sold in
an orderly manner within such acceptable price range, pro rata among the
respective Holders thereof on the basis of the number of shares of Registerable
Securities owned by each such Holder.

3.     Piggyback Registrations

3.1      Right to Piggyback. If the Company proposes to undertake an offering of
shares of Common Stock for its account or for the account of other stockholders
and the registration form to be used for such offering may be used for the
registration of Registerable Securities (a “Piggyback Registration”), each such
time the Company will give prompt written notice to all Holders of Registerable
Securities of its intention to effect such a registration (each, a “Piggyback
Notice”) and, subject to Sections 3.2 and 3.3 hereof, the Company will use its
best efforts to cause to be included in such registration all Registerable
Securities with respect to which the Company has received written requests for
inclusion therein within twenty (20) days after the date of sending the
Piggyback Notice.

3.2     Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in an orderly manner within a price range acceptable to the Company,
the Company will include in such registration (a) first, the securities the
Company proposes to sell, and (b) second, the Registerable Securities requested
to be included in such registration and any other securities requested to be
included in such registration that are held by Persons other than the Holders of
Registerable Securities pursuant to registration rights, pro rata among the
holders of Registerable Securities and the holders of such other securities
requesting such registration on the basis of the number of shares of such
securities owned by each such holder.

3

--------------------------------------------------------------------------------

3.3     Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than the Holders of Registerable Securities (the “Other
Holders”), and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in a orderly manner in such
offering within a price range acceptable to the Other Holders requesting such
registration, the Company will include in such registration (a) first, the
securities requested to be included therein by the Other Holders requesting such
registration, and (b) second, the Registerable Securities requested to be
included in such registration hereunder, pro rata among the Holders of
Registerable Securities requesting such registration on the basis of the number
of shares of such securities owned by each such Holder.

3.4     Selection of Underwriters. In the case of an underwritten Piggyback
Registration, the Company will have the right to select the investment banker(s)
and managers(s) to administer the offering.

4.     Registration Procedures

4.1     Registration. Whenever the Holders of Registerable Securities have
requested that any Registerable Securities be sold pursuant to this Agreement,
the Company will use its reasonable best efforts to effect the registration and
the sale of such Registerable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company will as expeditiously
as possible:

4.1.1     Registration Statement. Prepare and file with the SEC a registration
statement with respect to such Registerable Securities and use its reasonable
best efforts to cause such registration statement to become effective.

4.1.2     Amendments and Supplements. Promptly prepare and file with the SEC
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for the period required by the intended method
of disposition and the terms of this Agreement and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement.

4.1.3      Provisions for Copies. Promptly furnish to each seller of
Registerable Securities the number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registerable Securities owned by such seller.

4.1.4      Blue Sky Laws. Use its reasonable best efforts to register or qualify
such Registerable Securities under the securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registerable
Securities owned by such seller, provided, that the Company will not be required
to (a) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4.1.4; (b) subject itself
to taxation in any such jurisdiction; or (c) consent to general service of
process in any such jurisdiction.

4

--------------------------------------------------------------------------------

4.1.5      Anti-fraud Rules. Promptly notify each seller of such Registerable
Securities when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any material fact necessary to make the statements
therein not misleading, and in such event, at the request of any such seller,
the Company will promptly prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Registerable
Securities, such prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading, provided, that the Company will not take any action which causes
the prospectus included in such registration statement to contain an untrue
statement of material fact or omit any material fact necessary to make the
statements therein not misleading, except as permitted by Section 4.5.

4.1.6      Securities Exchange Listing. Use its reasonable best efforts to cause
all such Registerable Securities to be listed on each securities exchange on
which securities of the same class issued by the Company are then listed and use
its reasonable best efforts to qualify such Registerable Securities for trading
on each system on which securities of the same class issued by the Company are
then qualified.

4.1.7      Underwriting Agreement. Enter into such customary agreements
(including underwriting agreements in customary form) and take all such other
actions as the holders of a majority of the shares of Registerable Securities
being sold or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registerable Securities.

4.1.8     Due Diligence. Make available for inspection by any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant, or other agent retained by any such underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors, employees, and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant, or agent in connection with such registration
statement.

4.1.9     Deemed Underwriters or Controlling Persons. Permit any Holder of
Registerable Securities which Holder, in such Holder’s reasonable judgment,
might be deemed to be an underwriter or a controlling person of the Company, to
participate in the preparation of such registration or comparable statement and
to require the insertion therein of material in form and substance satisfactory
to such Holder and to the Company, and furnished to the Company in writing,
which in the reasonable judgment of such Holder and its counsel should be
included.

4.1.10     Management Availability. In connection with underwritten offerings,
make available appropriate management personnel for participation in the
preparation and drafting of such registration or comparable statement, for due
diligence meetings and for “road show” meetings.

4.1.11      Stop Orders. Promptly notify Holders of the Registerable Securities
of the threat of issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceeding
for that purpose, and make every reasonable effort to prevent the entry of any
order suspending the effectiveness of the registration statement. In the event
of the issuance of any stop order suspending the effectiveness of a registration
statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registerable Securities
included in such registration statement for sale in any jurisdiction, the
Company will use its reasonable best efforts promptly to obtain the withdrawal
of such order.

5

--------------------------------------------------------------------------------

4.1.12     Opinions. At each closing of an underwritten offering, request
opinions of counsel to the Company and updates thereof (which opinions and
updates shall be reasonably satisfactory to the underwriters of the Registerable
Securities being sold) addressed to the underwriters covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders or their counsel.

4.2      Further Information. The Company may require each Holder of
Registerable Securities to furnish to the Company in writing such information
regarding the proposed distribution by such Holder of such Registerable
Securities as the Company may from time to time reasonably request.

4.3     Notice to Suspend Offers and Sales. Each Holder severally agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Sections 4.1.5 or 4.1.11 hereof, such Investor will forthwith
discontinue disposition of shares of Common Stock pursuant to a registration
hereunder until receipt of the copies of an appropriate supplement or amendment
to the prospectus under Section 4.1.5 or until the withdrawal of such order
under Section 4.1.11.

4.4      Reference to Holders. If any such registration or comparable statement
refers to any Holder by name or otherwise as the holder of any securities of the
Company and if, in the Holder’s reasonable judgment, such Holder is or might be
deemed to be a controlling person of the Company, such Holder shall have the
right to require (a) the insertion therein of language in form and substance
satisfactory to such Holder and the Company, and presented to the Company in
writing, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company, or (b) in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar Federal statute
then in force, the deletion of the reference to such Holder, provided that with
respect to this clause (b) such Holder shall furnish to the Company an opinion
of counsel to such effect, which opinion and counsel shall be reasonably
satisfactory to the Company.

4.5     Company’s Ability to Postpone. Notwithstanding anything to the contrary
contained herein, the Company shall have the right twice in any twelve month
period to postpone the filing of any registration statement under Sections 2 or
3 hereof or any amendment or supplement thereto for a reasonable period of time
(all such postponements not exceeding ninety (90) days in the aggregate in any
twelve month period) if the Company furnishes the Holders of Registerable
Securities a certificate signed by the Chairman of the Board of Directors or the
President of the Company stating that, in its good faith judgment, the Company’s
Board of Directors (or the executive committee thereof) has determined that
effecting the registration at such time would materially and adversely affect a
material financing, acquisition, disposition of assets or stock, merger or other
comparable transaction, or would require the Company to make public disclosure
of information the public disclosure of which would have a material adverse
effect upon the Company.

5.     Registration Expenses

5.1    Expense Borne by Company. Except as specifically otherwise provided in
Section 5.2 hereof, the Company will be responsible for payment of all expenses
incident to any registration hereunder, including, without limitation, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, printing expenses, messenger and delivery expenses, road show
expenses, advertising expenses and fees and disbursements of counsel for the
Company and all independent certified public accountants and other Persons
retained by the Company in connection with such registration (all such expenses
borne by the Company being herein called the “Registration Expenses”).

6

--------------------------------------------------------------------------------

5.2     Expense Borne by Selling Security Holders. Each selling security holder
will be individually responsible for payment of his, her, or its own legal fees
(if the selling security holder retains legal counsel separate from that of the
Company), underwriting fees and brokerage discounts, commissions and other sales
expenses incident to any registration hereunder. Any other expenses to be borne
by the selling security holders which are common to all of the selling security
holders shall be divided among such security holders (including the Company and
holders of the Company’s securities other than Registerable Securities, to the
extent that securities are being registered on behalf of such Persons) pro rata
on the basis of the number of shares being registered on behalf of each such
security holder, or as such security holders may otherwise agree.

6.     Indemnification Section

6.1     Indemnification by Company. The Company agrees to indemnify, to the
fullest extent permitted by law, each Holder of Registerable Securities and each
Person who controls (within the meaning of the Securities Act) such Holder
against all loses, claims, damages, liabilities, and expenses in connection with
defending against any such losses, claims, damages, or liabilities, or in
connection with any investigation or inquiry, in each case caused by or based on
any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arise out of any violation by the Company of any rules or
regulations promulgated under the Securities Act applicable to the Company and
relating to action or inaction required of the Company in connection with such
registration, except insofar as the same are (i) contained in any information
furnished in writing to the Company by such Holder expressly for use therein;
(ii) caused by such Holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto; or (iii)
caused by such Holder’s failure to discontinue disposition of shares after
receiving notice from the Company pursuant to Section 4.3 hereof. In connection
with an underwritten offering, the Company will indemnify such underwriters,
their officers and directors and each Person who controls (within the meaning of
the Securities Act) such underwriters at least to the same extent as provided
above with respect to the indemnification of the Holders of Registerable
Securities.

6.2     Indemnification by Holder. In connection with any registration statement
in which a Holder of Registerable Securities is participating, each such Holder
will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, will indemnify the Company,
its directors and officers and each Person who controls (within the meaning of
the Securities Act) the Company against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information so furnished in
writing by such Holder expressly for use in connection with such registration;
provided that the obligation to indemnify will be individual to each Holder and
will be limited to the net amount of proceeds received by such Holder from the
sale of Registerable Securities pursuant to such registration statement. In
connection with an underwritten offering, each such Holder will indemnify such
underwriters, their officers and directors and each Person who controls (within
the meaning of the Securities Act) such underwriters at least to the same extent
as provided above with respect to the indemnification of the Company.

7

--------------------------------------------------------------------------------

6.3     Assumption of Defense by Indemnifying Party. Any Person entitled to
indemnification hereunder will (a) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (b) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

6.4     Binding Effect. The indemnification provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.
The Company also agrees to make such provisions, as are reasonably requested by
any indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason. Each Holder of Registerable
Securities also agrees to make such provisions, as are reasonably requested by
any indemnified party, for contribution to such party in the event such Holder’s
indemnification is unavailable for any reason.

7.     Participation in Underwritten Registrations

No Person may participate in any registration hereunder which is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements, and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
and other documents required under the terms of such underwriting arrangements.

8.     Miscellaneous.

8.1     Amendments. No alteration of or amendment to this Agreement shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

8.2     Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the choice of law principals thereof. The Parties hereto
irrevocably submit to the jurisdiction of the Courts of the State of Utah
located in Salt Lake County and the United States District Court of Utah in any
action arising out of or relating to this Agreement, and hereby irrevocably
agree that all claims in respect of such action may be heard and determined in
such state or federal court. The Parties hereto irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. The Parties further agree, to
the extent permitted by law, that final and unappealable judgment against any of
them in any action or proceeding contemplated above shall be conclusive and may
be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which shall be conclusive evidence of
the fact and amount of such judgment. To the extent any party hereto has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parties hereto hereby irrevocably waives such
immunity in respect of its obligations under this Agreement.

8

--------------------------------------------------------------------------------

8.3     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY WAY
PERTAINING OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS,
OR IN CONNECTION WITH THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREBY
OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. EACH PARTY AGREES THAT ANY OTHER PARTY MAY FILE
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED AGREEMENT OF EACH PARTY IRREVOCABLY TO WAIVE ITS RIGHTS
TO TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN ANY OF
THE PARTIES SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY. EACH PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION
MAY NOT BE ORALLY WAIVED AND CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ANY
OTHER PARTY, INCLUDING THAT PARTY’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF SUCH DISPUTE OR
CONTROVERSY, SEEK TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH, AND EACH PARTY
ACKNOWLEDGES THAT EACH OTHER PARTY HAS, IN PART, BEEN INDUCED TO ENTER INTO THIS
AGREEMENT IN RELIANCE ON THE PROVISIONS OF THIS PARAGRAPH.

8.4     Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

8.5     Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given pursuant to this Agreement must be in writing
(including electronic format) and will be deemed by the Parties to have been
received (i) upon delivery in person (including by reputable express courier
service) at the address set forth below; (ii) upon delivery by facsimile (as
verified by a printout showing satisfactory transmission) at the facsimile
number designated below (if sent on a business day during normal business hours
where such notice is to be received and if not, on the first business day
following such delivery where such notice is to be received); (iii) upon
delivery by electronic mail (as verified by a printout showing satisfactory
transmission) at the electronic mail address set forth below (if sent on a
business day during normal business hours where such notice is to be received
and if not, on the first business day following such delivery where such notice
is to be received); or (iv) upon three business days after mailing with the
United States Postal Service if mailed from and to a location within the
continental United States by registered or certified mail, return receipt
requested, addressed to the address set forth below. Any party hereto may from
time to time change its physical or electronic address or facsimile number for
notices by giving notice of such changed address or number to the other party in
accordance with this section.

9

--------------------------------------------------------------------------------

  If to the Company at: Augusto Leguia 100, Oficina 1401, Las Condes    
Santiago, Chile     Attention: Michael P. Kurtanjek, CEO     Facsimile No.:    
Email Address:         With a copy (which will not     constitute notice) to:
Ronald N. Vance     The Law Office of Ronald N. Vance & Associates,   P.C.      
1656 Reunion Avenue     Suite 250     South Jordan, UT 84095     Facsimile No.
(801) 446-8803     Email Address: ron@vancelaw.us         If to the Shareholder
at:             Attention:     Facsimile No.:     Email Address:         With a
copy (which will not     constitute notice) to:                   Attention:    
Facsimile No.:     Email Address:

8.6     Severability. If a court of competent jurisdiction finds any provision
of this Agreement to be invalid or unenforceable as to any party, such finding
shall not render that provision invalid or unenforceable as to any other
Persons. If feasible, any such offending provision shall be deemed to be
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

8.7     Successors and Assigns. All covenants and agreements contained by or on
behalf of any party shall bind its successors and assigns and shall inure to the
benefit of the other Parties, their successors and assigns.

8.8     Entire Agreement. This Agreement constitutes the entire understanding
among the Parties hereto with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements between any of the Parties hereto relating to the subject matter of
this Agreement.

10

--------------------------------------------------------------------------------

8.9     Time Is of the Essence. Time is of the essence in the performance of
this Agreement and the obligations created hereby.

8.10     Waiver. No party shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by the subject
party. No delay or omission on the part of any party in exercising any right
shall operate as a waiver of such right or any other right. A waiver by any
party of a provision of this Agreement shall not prejudice or constitute a
waiver of such party’s right otherwise to demand strict compliance with that
provision or any other provision of this Agreement. No prior waiver by any
party, nor any course of dealing between any Parties, shall constitute a waiver
of any of such party’s rights or of any obligations of any other party as to any
future transactions. Whenever the consent of a party is required under this
Agreement, the granting of such consent by such party in any instance shall not
constitute continuing consent in subsequent instances where such consent is
required, and in all cases such consent may be granted or withheld in the sole
discretion of Lender.

8.11     Governing Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. All
consents, notices, reports and other written documents to be delivered or
provided by a party under this Agreement shall be in the English language,
unless otherwise agreed by the receiving party, and in the event of any conflict
between the provisions of any document and the English language translation
thereof, the terms of the English language translation shall control.

8.12      Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but such counterparts shall, together, constitute one and the same instrument.
This Agreement, the other Loan Agreements, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a photographic, photostatic, facsimile or similar
reproduction of such signed writing using a facsimile machine or e-mail shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall reexecute original forms thereof and deliver them to all other
Parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or e-mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

8.13     Remedies. Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in his, her, or its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or other security) for specific performance and for
other injunctive relief in order to enforce or prevent violation of the
provisions of this Agreement.

[SIGNATURE PAGE FOLLOWS]

11

--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY: White Mountain Titanium Corporation           By     Michael P.
Kurtanjek, Interim CEO                 THE SHAREHOLDER: NEXO WMTM HOLDINGS, LLC
          By     Name: Andrew G. Sloop   Title: Partner

12

--------------------------------------------------------------------------------

EXHIBIT F

Development Assignment

(See Attached)

--------------------------------------------------------------------------------

ASSIGNMENT OF DEVELOPMENT RIGHTS
OF
CERRO BLANCO DESALINATION PLANT

This Assignment of Development Rights (“Development Assignment”) is made
effective as of the 16th day of March, 2016 (the “Effective Date”) by and
between:

NEXO Water Ventures, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, with its principal place of business
located at 68 South Main Street, 8th Floor, Salt Lake City, UT 84101 (the
“Developer”),

and

White Mountain Titanium, Corp. a corporation organized and existing under the
laws of the State of Nevada, with its principal place of business located at 225
S. Lake Avenue, Suite 300 Pasadena, CA 9110 and its wholly owned subsidiary
Sociedad Contractual Minera White Mountain Titanium, organized and existing
under the laws of the country of Chile, with its principal place of business
located at 100 Augusto Leguia, Suite 1401 Las Condes, Santiago, Chile (together
as “White Mountain”) (each, a “Party” and collectively, the “Parties”).

Unless otherwise defined within this Development Assignment, certain capitalized
terms are defined in Section 9 of the Loan Agreement.

R E C I T A L S

WHEREAS, White Mountain has good and marketable title and also holds Good and
Defensible Title to the Cerro Blanco Project which includes the right to develop
and cause to establish a seawater desalination plant at the Cerro Blanco Project
(“Desal Plant”) pursuant to its operative EIS and other applicable regulatory
permits;

WHEREAS, subject to the conditions set forth in this Development Assignment,
White Mountain is now interested in transferring, creating step-in rights, and
conditionally assigning its Development Rights to Developer and Developer is
interested in accepting all such rights pursuant to this Development Assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of are hereby acknowledged, the Parties agree as follows:

1.

Assignment of Development Rights.

1.1     Assignment. Subject to the conditions set forth within this Development
Assignment, White Mountain hereby assigns, grants, transfers, creates step-in
rights, and conveys to Developer all of its development rights, privileges and
entitlements with respect to the Desal Plant as set forth in Section 1.2
(“Development Rights”) of this Development Assignment.

--------------------------------------------------------------------------------

1.2     Development Rights. During the (i) Term of this Development Assignment;
(ii) surviving any Event of Default, satisfaction, or conversion of the
Convertible Promissory Note into Series A Shares; and (iii) in good faith
consultation with White Mountain, Developer will have the unilateral discretion
and exclusive right to perform the following:

  (a)

Provide, arrange, and or facilitate the financing (both in terms of the equity
and project finance) (“Development Funding”) as needed for the requisite Desal
Plant CAPEX;

   

 

  (b)

Negotiate and execute all needed project management agreements with the water
technology company of Developer’s exclusive selection (“Operating Water
Company”) which will supply the technology, equipment, operations and
maintenance required for the Desal Plant;

   

 

  (c)

Exclusively select any and all engineering, EPC, and other service providers as
deemed necessary or required for the construction and operation of the Desal
Plant; and

   

 

  (d)

Developer shall be the exclusive provider of the Development Funding and
assignee of Development Rights and White Mountain shall not retain, hire, or
engage in discussions with any other party regarding the provision of services
similar to the Development Funding or Development Rights in respect of any
jurisdiction.


2.

White Mountain Responsibilities.

2.1     White Mountain Assistance. During the Term of this Development
Assignment, White Mountain agrees to perform the following responsibilities as
they pertain to the development of the Desal Plant:

  (a)

Work in ood faith with Developer by immediately allocating reasonable and
necessary resources such as time by its directors and or officers to establish
legally binding offtake agreement(s) with external third parties for treated
water arising from the Desal Plant;

   

 

  (b)

Work in good faith with Developer to establish a legally binding offtake
agreement (i) between White Mountain and the eventual Project Entity that will
independently own the Desal Plant (ii) which ensures the that the mining
operations at the Cerro Blanco Project will have its required uninterrupted
water supply. It is expected that the total volume needed for the mining
operations at the Cerro Blanco Project will not exceed 250 liters per second;g

   

 

  (c)

In the event that the demand for water produced by the Desal Plant is in excess
of 1,000 liters per second, White Mountain will work in good faith with
Developer and provide necessary internal resources to obtain the necessary
modifications to the EIS and other required permits to increase the volume of
permitted intake of seawater into the Desal Plant; and

2

--------------------------------------------------------------------------------


  (d)

Work in good faith with Developer to facilitate any other rights, contracts, and
or other easements which may arise during the development of the Desal Plant as
determined by Developer and White Mountain.


3.

Desal Plant Ownership:

3.1     Project Entity. In the event that Development Funding requires that a
new entity be created for the establishment of the Desal Plant (a “Project
Entity”), then the Parties agree to the ownership ratio in the Project Entity as
set forth in Section 3.2 of this Development Assignment.

3.2     Equity Split.

(a)      In addition to the payments made to Developer under the operative
offtake agreement, the Developer and its affiliates shall maintain at least an
80% interest in the Desal Plant (“Developer Equity”). White Mountain shall
receive no greater than 20% interest in the Desal Plant (“White Mountain
Equity”). The Parties agree that the Equity Split may be structured in any
manner determined appropriate by the Developer and or its affiliates, in their
sole discretion, which may include, among other things, a direct equity interest
in Desal Plant, an interest in the profits of the Desal Plant, or any other
interest which provides Developer with a direct or indirect interest in the
Desal Plant.

(b)      In the event that the Parties determine that debt financing for the
Desal Plant would be in the best interests of all the Parties, Developer and
White Mountain will negotiate in good faith to determine an equity split which
is within industry standards for such a debt financed project.

3.3      White Mountain Water Provided by the Project Entity. As referenced in
Section 2.1(b), Parties shall establish a mutually agreed upon binding offtake
agreement to supply the mining operations at the Cerro Blanco Project with the
uninterrupted water supply required for commercial operation of the Cerro Blanco
Project. White Mountain will enter into a binding offtake agreement with the
Project Entity to purchase a minimum of 200 liters per second water from the
Desal Plant for use in its mining operations at the Cerro Blanco Project at
market prices or other preferred arrangement corresponding to the Development
Funding needs.

3.4      Developer Interests. In addition to any Equity Split in the Project
Entity, Developer shall also receive:

  a)

The same class and type of equity as White Mountain;

        b)

Customary drag-along and tag-along rights, such that it shall receive the right
to exit on the same terms as White Mountain;

        c)

A right of first refusal in respect of any sale or transfer of White Mountain’s
interest in the Project Entity;

        d)

The right to appoint at least one director, manager or equivalent position of
the Project Entity, which individual shall have input with respect to business
development issues;

3

--------------------------------------------------------------------------------


  e)

Preemptive rights in respect of any new equity issued in the Project Entity,
such that Developer will have the right to maintain its percentage equity
ownership;

   

 

  f)

The right to approve material transactions relating to the Project Entity,
including, without limitation, capital expenditures, a sale of all or
substantially all of the assets of the Project Entity, any new issuance of
equity of the Project Entity, any change in the rights of the terms of the
equity granted to Developer, the creation of any class of equity of the Project
Entity, and the admission of any new member or stockholder of the Project
Entity; and

   

 

  g)

The ability to put its equity interest in the Project Entity to White Mountain
or the Project Entity at a price equal to fair market value upon the occurrence
of certain events, including a breach or violation by White Mountain of any of
the terms set forth within this Development Assignment.


4.

Costs and Expenses.

4.1      The Parties Expenses. Except as explicitly provided in this Development
Assignment, each of the Parties shall bear their own expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Development Assignment, including the provision of the Development Rights
hereunder.

5.

Non-Solicitation of Personnel.

During the Term of this Development Assignment and for a period of one (1) year
following its expiration or termination, neither party shall directly approach,
counsel, or attempt to induce any person who is then an employee or independent
consultant of the other party to terminate his or her employment with or
engagement by the other party, or employ, engage or attempt to employ or engage
any such person. Notwithstanding the foregoing, both parties agree that each
party may publicly post job offerings in the normal course of business, and such
posting and any employment or engagement resulting therefrom shall not breach
the above prohibitions in this paragraph.

6.

Non-Competition.

During the Term of this Development Assignment and for a period of two (2) years
following its expiration or termination, White Mountain shall not, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, receive any economic benefit from or exert any influence upon, or in any
manner engage in or represent any business within Latin America that is
competitive with the Developer.

7.

Confidential Information.

7.1     The Parties have an existing mutual nondisclosure agreement dated June
23, 2015 which is also incorporated into this Development Assignment.

4

--------------------------------------------------------------------------------


8.

Term.

This Development Assignment shall continue in full force and effect for a period
of forty-eight (48) months from the Effective Date and shall automatically be
extended for additional one (1) year at the Developer’s sole discretion.

8.1     Good Faith Duty within Term. During the Term of this Development
Assignment, the Parties agree that Developer shall only continue to have
Development Rights (i) as long as Developer continues to work and perform under
good faith and (ii) in the event that Developer does not perform under Section
1.2(a) of this Development Assignment by providing, arranging, or facilitating a
financial commitment for phase one for the Desal Plant and or the Project Entity
within eighteen (18) months of the Effective Date, the Developer shall not
maintain its Development Rights unless agreed to in writing by the Parties.

9.

Notice.

Any notices required or allowed hereunder shall be in writing and given by
registered air mail letter, recognized international courier, or by email to the
parties at the following addresses or to such other address as may be furnished
by one party to the other:

Developer:

NEXO Water Ventures, LLC
68 South Main St., 8th Floor
Salt Lake City, UT 84101
Attn: Andrew Sloop
asloop@nexocapitalpartners.com

White Mountain:

White Mountain Titanium Corp
225 S. Lake Avenue, Suite 300
Pasadena, CA 9110
Attn: Ron Vance
ron@vancelaw.us

10.

Independent Contractors.

This Development Assignment does not create a principal or agent, employer or
employee, partnership, joint venture, or any other relationship except that of
independent contractors between the parties. Nothing contained herein shall be
construed to create or imply a joint venture, principal and agent, employer or
employee, partnership, or any other relationship except that of independent
contractors between the parties, and neither party shall have any right, power
or authority to create any obligation, express or implied, on behalf of the
other in connection with the performance hereunder.

5

--------------------------------------------------------------------------------


11.

Authority.

Each of the Parties represents and warrants that it has full organizational
power and authority to enter into this Development Assignment; that this
Development Assignment is a binding and enforceable obligation of such party,
subject to bankruptcy, insolvency and other laws affecting creditors’ rights
generally; and that the individual executing this Development Assignment on
behalf of such party has all necessary power and authority to bind such party as
set forth herein.

12.

Assignment.

This Development Assignment may be transferred or assigned by Developer without
the prior written consent of White Mountain; either party, without written
consent but with notice to the other Party, may assign its rights and
obligations under this Development Assignment in connection with a transfer or
sale of all or substantially all its assets or to a successor entity or acquirer
in the event of a merger, consolidation or change of control of either party.

13.

Entire Agreement.

This Development Assignment constitutes the entire agreement and understanding
between the Developer and White Mountain with respect to the subject matter
hereof and supersedes and replaces all prior understandings and/or agreements
with respect thereto.

14.

Governing Law; Venue.

This Development Assignment shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without regard to its principles of
conflicts of laws. The Parties agree that the venue for any dispute, action or
claim arising out of this Development Assignment shall be the State of Utah and
consent to submit to the jurisdiction of any state or federal court located in
the State of Utah in connection with any such dispute, action or claim.

15.

Counterparts; Facsimiles.

This Development Assignment may be executed in any number of counterparts, but
all of such counterparts together shall constitute one and the same Development
Assignment. Facsimile or electronic PDF transmission of executed pages shall
constitute valid execution and delivery.

IN WITNESS WHEREOF, the parties hereto have executed this Development Assignment
as of the date first above written.

DEVELOPER   WHITE MOUNTAIN                                       By:     By:    
Name: Andrew G. Sloop   Name: Michael P. Kurtanjek   Title: Partner   Title:
Interim Chief Executive Officer  

6

--------------------------------------------------------------------------------